 



Exhibit 10.60
 
 
FIRST LIEN SENIOR SECURED CREDIT AGREEMENT
Dated as of July 31, 2007
among
TERREMARK WORLDWIDE, INC.,
as the Borrower,
CREDIT SUISSE,
as Administrative Agent,
The Other Lenders Parties Hereto,
CREDIT SUISSE,
as Collateral Agent
and
SOCIETE GENERALE,
as Syndication Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
as Sole Bookrunner and Sole Lead Arranger
 
 
 
Terremark Worldwide, Inc. — Credit Agreement





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
 
  ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS        
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     27  
1.03
  Accounting Terms     27  
1.04
  Times of Day     28  
1.05
  Currency Equivalents Generally     28  
1.06
  Independence of Covenants     28  
 
           
 
  ARTICLE II
THE COMMITMENTS        
 
           
2.01
  The Term Borrowing     28  
2.02
  Term Borrowing; Conversions and Continuations of Term Loans     28  
2.03
  Prepayments     30  
2.04
  Repayment of Term Loans     32  
2.05
  Interest     32  
2.06
  Fees     32  
2.07
  Computation of Interest and Fees     33  
2.08
  Evidence of Indebtedness     33  
2.09
  Payments Generally; Administrative Agent’s Clawback     33  
2.10
  Sharing of Payments by Lenders     35  
 
           
 
  ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY        
 
           
3.01
  Taxes     36  
3.02
  Illegality     37  
3.03
  Inability to Determine Rates     38  
3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     38  
3.05
  Compensation for Losses     39  
3.06
  Mitigation Obligations     39  
3.07
  Survival     40  
 
           
 
  ARTICLE IV
CONDITIONS PRECEDENT        
 
           
4.01
  Conditions of Term Loans     40  
 
           
 
  ARTICLE V
REPRESENTATIONS AND WARRANTIES        
 
           
5.01
  Existence, Qualification and Power; Compliance with Laws     44  
5.02
  Authorization; No Contravention     44  
5.03
  Governmental Authorization; Other Consents     44  
5.04
  Binding Effect     45  

Terremark Worldwide, Inc. — Credit Agreement

i



--------------------------------------------------------------------------------



 



              Section       Page
5.05
  Financial Statements; No Material Adverse Effect     45  
5.06
  Litigation     46  
5.07
  No Default     46  
5.08
  Ownership of Property; Liens; Investments     46  
5.09
  Environmental Compliance     47  
5.10
  Insurance     47  
5.11
  Taxes     47  
5.12
  Labor Matters     48  
5.13
  ERISA Compliance     48  
5.14
  Subsidiaries; Equity Interests; Loan Parties     49  
5.15
  Margin Regulations; Investment Company Act     49  
5.16
  Disclosure     49  
5.17
  Intellectual Property; Licenses, Etc     50  
5.18
  Solvency     50  
5.19
  Casualty, Etc.     50  
5.20
  Validity, Priority and Perfection of Security Interests in the Collateral    
50  
5.21
  Senior Indebtedness     50  
5.22
  Activities of Certain Subsidiaries     50  
 
           
 
  ARTICLE VI
AFFIRMATIVE COVENANTS        
 
           
6.01
  Financial Statements     51  
6.02
  Certificates; Other Information     52  
6.03
  Notices     54  
6.04
  Payment of Obligations     55  
6.05
  Preservation of Existence, Etc.     55  
6.06
  Maintenance of Properties     55  
6.07
  Maintenance of Insurance     55  
6.08
  Compliance with Laws     56  
6.09
  Books and Records     56  
6.10
  Inspection Rights     56  
6.11
  Use of Proceeds     56  
6.12
  Covenant to Guarantee Obligations and Give Security     56  
6.13
  Compliance with Environmental Laws     60  
6.14
  Preparation of Environmental Reports     60  
6.15
  Further Assurances     61  
6.16
  Compliance with Terms of Leaseholds     61  
6.17
  [Intentionally omitted]     61  
6.18
  Interest Rate Hedging     61  
6.19
  Post-Closing Covenants     61  
6.20
  Designation of Unrestricted Subsidiaries     62  
6.21
  Collateral Access Agreements     63  
6.22
  Covenant of Certain Subsidiaries     64  
 
           
 
  ARTICLE VII
NEGATIVE COVENANTS        
 
           
7.01
  Liens     64  
7.02
  Indebtedness     67  
7.03
  Investments     68  

Terremark Worldwide, Inc. — Credit Agreement

ii



--------------------------------------------------------------------------------



 



              Section       Page
7.04
  Fundamental Changes     70  
7.05
  Dispositions     71  
7.06
  Restricted Payments     72  
7.07
  Change in Nature of Business; Borrower as Subsidiary     73  
7.08
  Transactions with Affiliates     73  
7.09
  Burdensome Agreements     73  
7.10
  Financial Covenants     74  
7.11
  Capital Expenditures     75  
7.12
  Amendments of Organization Documents     76  
7.13
  Accounting Changes     76  
7.14
  Prepayments, Amendments, Etc. of Indebtedness     76  
7.15
  Modification of Second Lien Loan Documents     76  
7.16
  Partnerships, Etc.     76  
7.17
  Speculative Transactions     76  
7.18
  Formation of Subsidiaries     76  
7.19
  Designation as Designated Senior Debt     77  
7.20
  Minimum Unrestricted Cash     77  
 
           
 
  ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES        
 
           
8.01
  Events of Default     77  
8.02
  Remedies Upon Event of Default     79  
8.03
  Application of Funds     79  
 
           
 
  ARTICLE IX
ADMINISTRATIVE AGENT        
 
           
9.01
  Authorization and Action     80  
9.02
  Agent’s Reliance, Etc.     80  
9.03
  Credit Suisse and Affiliates     81  
9.04
  Lender Credit Decision     81  
9.05
  Indemnification of Agents     81  
9.06
  Successor Agents     82  
9.07
  Arranger Has No Liability     82  
9.08
  Administrative Agent May File Proofs of Claim     82  
9.09
  Collateral and Guaranty Matters     83  
9.10
  Intercreditor Agreement     84  
9.11
  Other Agents; Arrangers and Managers     84  
 
           
 
  ARTICLE X
MISCELLANEOUS        
 
           
10.01
  Amendments, Etc.     84  
10.02
  Notices and Other Communications; Facsimile Copies     85  
10.03
  No Waiver; Cumulative Remedies     86  
10.04
  Expenses; Indemnity; Damage Waiver     87  
10.05
  Payments Set Aside     88  
10.06
  Successors and Assigns     88  
10.07
  Treatment of Certain Information; Confidentiality     92  
10.08
  Right of Setoff     93  

Terremark Worldwide, Inc. — Credit Agreement

iii



--------------------------------------------------------------------------------



 



              Section       Page
10.09
  Interest Rate Limitation     93  
10.10
  Release of Collateral     94  
10.11
  Counterparts; Integration; Effectiveness     94  
10.12
  Survival of Representations and Warranties     94  
10.13
  Severability     95  
10.14
  USA PATRIOT Act Notice     95  
10.15
  Governing Law; Jurisdiction; Etc.     95  
10.16
  WAIVER OF JURY TRIAL     96  
10.17
  ENTIRE AGREEMENT     96  
 
            SIGNATURES     S-1  

Terremark Worldwide, Inc. — Credit Agreement

iv



--------------------------------------------------------------------------------



 



      SCHEDULES
I
  Commitments and Applicable Percentages
II
  Subsidiary Guarantors
1.01
  Terms of Qualified Convertible Debt
5.01
  Existence, Qualification and Power; Compliance with Laws
5.03
  Certain Authorizations
5.05
  Existing Indebtedness; Surviving Indebtedness; Supplement to Interim Financial
Statements
5.08(b)
  Existing Liens
5.08(c)
  Owned Real Property
5.08(d)
  Leased Real Property (Lessee / Lessor)
5.09
  Environmental Matters
5.14
  Subsidiaries and Other Equity Investments; Loan Parties
5.17
  Intellectual Property Matters
6.19
  Post-Closing Covenants
7.03(f)
  Existing Investments
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
 
    EXHIBITS
 
    Form of
 
   
A
  Committed Loan Notice
B
  Administrative Questionnaire
C
  Term Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Subsidiary Guaranty
G
  Security Agreement
H
  Solvency Certificate
I
  Opinion Matters — Counsel to Loan Parties
J
  Mortgage

Terremark Worldwide, Inc. — Credit Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This FIRST LIEN SENIOR SECURED CREDIT AGREEMENT (“Agreement”) is
entered into as of July 31, 2007, among TERREMARK WORLDWIDE, INC., a Delaware
corporation, as the borrower (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”), CREDIT
SUISSE, acting through one or more of its branches, or any Affiliate thereof
(collectively, “Credit Suisse”), as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) and SOCIETE GENERALE, as syndication agent. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in
Section 1.01.
          PRELIMINARY STATEMENTS:
          (1) Subject to the terms and conditions contained herein, the Borrower
has requested that the Lenders make terms loans to the Borrower in an aggregate
principal amount equal to $150,000,000, the proceeds of which will be used by
the Borrower, together with $100,000,000 in proceeds from the Second Lien Loans,
(a) on the Closing Date, to refinance the Existing Indebtedness and to pay the
transaction costs associated with the transactions described in this Agreement
and in the Second Lien Credit Agreement and (b) after the Closing Date, to fund
certain expansion plans and for other general working capital purposes.
          (2) The Lenders have indicated their willingness to so lend on the
terms and subject to the conditions set forth herein, including the granting of
liens on Collateral pursuant to the Collateral Documents and the making of the
guarantees pursuant to the Subsidiary Guaranty.
          (3) The provisions of this Agreement and the Second Lien Credit
Agreement are (as between the Lenders and the “Lenders” under the Second Lien
Credit Agreement) subject to the provisions of the Intercreditor Agreement.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
               1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
     “Administrative Agent” means Credit Suisse in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, the account maintained by the Administrative Agent with
Credit Suisse as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B hereto.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this definition, “control” (including, with correlative
Terremark Worldwide, Inc. — Credit Agreement

 



--------------------------------------------------------------------------------



 



meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power (i) to vote ten percent (10%) or more of the Equity Interests
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.
     “Agents” means, collectively, the Administrative Agent and the Collateral
Agent.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the First Lien Facility
represented by (i) on or prior to the Closing Date, such Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such
Lender’s Term Loans at such time. If the commitment of each Lender to make Term
Loans has been terminated pursuant to Section 8.02, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of the
First Lien Facility is set forth opposite the name of such Lender on Schedule I
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.
     “Applicable Rate” means, (a) in the case of Eurodollar Rate Loans, 3.75%
per annum, and (b) in the case of Base Rate Loans, 2.75% per annum.
     “Approved Acquisition” means any Permitted Acquisition which is approved by
the Borrower’s board of directors and the Administrative Agent, which approval
by of the Administrative Agent shall not be unreasonably withheld.
     “Approved Expansion Capital Expenditures” means capital expenditures in
excess of the Capital Expenditure Plan and approved by the Borrower’s board of
directors.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Credit Suisse Securities (USA) LLC, in its capacity as
sole bookrunner and sole lead arranger.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease, and (c) all
Synthetic Lease Obligations of such Person.
Terremark Worldwide, Inc. — Credit Agreement

2



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended March 31, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest per annum then most recently announced by Credit
Suisse in New York, New York, from time to time, as Credit Suisse’s prime rate
for Dollars loaned in the United States; and
     (b) 1/2 of 1% per annum above the Federal Funds Rate.
The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower’s 6.625% Senior Convertible Notes” means the Borrower’s 6.625% Senior
Convertible Notes due 2013.
“Borrower’s 9% Senior Convertible Notes” means the Borrower’s 9% Senior
Convertible Notes due 2009.
“Borrower’s 0.50% Senior Subordinated Convertible Notes” means the Borrower’s
0.50% Senior Subordinated Convertible Notes Due 2009.
“Borrower IP Collateral” has the meaning set forth in Schedule 5.17.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Loans, on which dealings are carried on in
the London interbank market.
“Capital Expenditure Carryover Amount” has the meaning specified in Section
7.11.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of similar equipment or with insurance proceeds
therefrom shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
proceeds of such sale or the amount of such insurance proceeds, as the case may
be, and (b) the term “Capital Expenditures” shall not include any expenditures
to the extent such Person or its Subsidiaries are reimbursed in cash by a third
party (other than a Loan Party or any Subsidiary of a Loan Party) during the
same period in which such expenditure was made.
Terremark Worldwide, Inc. — Credit Agreement

3



--------------------------------------------------------------------------------



 



“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capital Expenditure Plan” means the projected Capital Expenditures set forth in
the forecasts referred to in Section 5.05(f).
“Cash Equivalents” means any of the following types of Investments:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any State thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any State
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
360 days from the date of acquisition thereof;
     (c) commercial paper in an aggregate amount of no more than $1,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof; and
     (d) Investments, classified in accordance with GAAP as Current Assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CFC” means a controlled foreign corporation as defined in Section 957(a)
of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any bank regulatory or similar
authority.
Terremark Worldwide, Inc. — Credit Agreement

4



--------------------------------------------------------------------------------



 



     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons, other than the Permitted Holders,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower or control over the equity securities of such Person entitled to vote
for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities; or
     (d) a “change of control” or any comparable event shall have occurred
under, and as defined in, either (i) the Second Lien Credit Agreement or
(ii) any other agreement evidencing Indebtedness of any Loan Party or any
Subsidiary of any Loan Party in excess of the Threshold Amount.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the Collateral Documents, the Mortgaged Properties and all of the
other property and assets that are or are intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Collateral Agent for
the benefit of the Secured Parties.
Terremark Worldwide, Inc. — Credit Agreement

5



--------------------------------------------------------------------------------



 



     “Collateral Agent” means Credit Suisse in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
     “Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages (if any), each of the
mortgages, collateral assignments, the collateral access agreements (if any),
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
     “Commitment Letter” has the meaning specified in Section 10.11.
     “Committed Loan Notice” means a notice of (a) the Term Borrowing, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Operating Income for such period plus (a) the following to the extent deducted
in calculating such Consolidated Net Operating Income: (i) Consolidated Interest
Charges for such period; (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period; (iii) depreciation and amortization expense; (iv) other non-recurring or
extraordinary charges or expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Operating Income; (v) reasonable fees, costs and expenses
incurred in connection with the Transaction in an amount not to exceed
$1,000,000; (vi) any expenses deducted in calculating Consolidated Net Operating
Income for such period and reimbursed during such period by third parties (other
than the Borrower or any of its Subsidiaries); and (vii) non-cash expenses
representing stock-based compensation and share-settled liabilities in an
aggregate amount not to exceed $4,000,000 per fiscal year, and minus (b) the
following to the extent included in calculating such Consolidated Net Operating
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period; (ii) all non-recurring or extraordinary
non-cash items increasing Consolidated Net Operating Income for such period; and
(iii) earnings attributable to Investments in joint ventures and partnerships to
the extent not distributed in cash to the Borrower or its Subsidiaries; provided
that, solely for purposes of calculating the covenants in Section 7.10(a) and
(b), if the Borrower or any of its Subsidiaries has made any Permitted
Acquisition or any Disposition of assets permitted by Section 7.05 outside of
the ordinary course of business during the period of four consecutive fiscal
quarters ending on any date during a relevant period for testing compliance,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto, with pro forma adjustments (A) arising out of events which are
directly attributable to a specific transaction, which are factually supportable
and are expected to have a continuing impact, which pro forma adjustments shall
be certified on behalf of the Borrower by the chief financial officer of the
Borrower or (B) consented to by the Administrative Agent in its reasonable
discretion, as if such Permitted Acquisition or Disposition of assets (and any
related incurrence, repayment or assumption of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of the relevant period
for testing compliance (such calculation being referred to herein as a
calculation on a “Pro Forma Basis”).
Terremark Worldwide, Inc. — Credit Agreement

6



--------------------------------------------------------------------------------



 



     “Consolidated First Lien Funded Indebtedness” means, as of any date of
determination, without duplication, for the Borrower and its Subsidiaries on a
consolidated basis (in each case with respect to the following items (a) through
(h) for so long as the same are secured by any assets of the Borrower and its
Subsidiaries on a first-priority basis or otherwise on a basis pari passu with
the security interest of the Collateral Agent for the benefit of the Lenders in
the Collateral), the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including,
without limitation, Obligations hereunder) and outstanding principal amount of
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and other accrued expenses in the
ordinary course of business), (e) all Attributable Indebtedness, (f) all
Off-Balance Sheet Liabilities, (g) all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (f) above of Persons
other than the Borrower or any Subsidiary, and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, except for any portion of such Indebtedness that is expressly made
non-recourse to the Borrower or such Subsidiary.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
Obligations hereunder) and outstanding principal amount of all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable and other accrued expenses in the ordinary
course of business), (e) all Attributable Indebtedness, (f) all Off-Balance
Sheet Liabilities, (g) all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (f) above of Persons other than
the Borrower or any Subsidiary, and (h) all Indebtedness of the types referred
to in clauses (a) through (g) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
except for any portion of such Indebtedness that is expressly made non-recourse
to the Borrower or such Subsidiary; provided that in any case, Consolidated
Funded Indebtedness shall not include any Indebtedness comprised of Qualified
Convertible Debt.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including interest on Qualified Convertible Debt) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, and (c) the implied
interest component of Synthetic Leases (regardless of
Terremark Worldwide, Inc. — Credit Agreement

7



--------------------------------------------------------------------------------



 



whether accounted for as interest expense under GAAP), all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs in respect of Swap Contracts constituting
interest rate swaps, collars, caps or other arrangements requiring payments
contingent upon interest rates of the Borrower and its Subsidiaries, excluding
in any case amounts referred to in Section 2.06(b).
     “Consolidated Net Operating Income” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
the Subsidiaries (excluding extraordinary or non-recurring cash or non-cash
gains and any extraordinary or non-recurring cash or non-cash losses) for that
period; provided that there shall be excluded therefrom (a) the income of any
Subsidiary (other than a Loan Party) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of its income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary, and (c) the income of any
Person in which any other Person (other than the Borrower or a wholly owned
Subsidiary of the Borrower) has an interest, except to the extent of the amount
of dividends or other distributions actually paid to the Borrower or a wholly
owned Subsidiary of the Borrower by such Person during such period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Suisse” has the meaning specified in the recital of parties to this
Agreement.
     “Current Assets” means, with respect to any Person, all assets of such
Person that, in accordance with GAAP, would be classified as current assets on
the balance sheet of a company conducting a business the same as or similar to
that of such Person, after deducting appropriate and adequate reserves therefrom
in each case in which a reserve is proper in accordance with GAAP.
     “Current Liabilities” means, with respect to any Person, without
duplication (a) all Indebtedness of such Person that by its terms is payable on
demand or matures within one year after the date of determination (excluding any
Indebtedness renewable or extendible, at the option of such Person, to a date
more than one year from such date or arising under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date), (b) all amounts of Funded Debt of such
Person required to be paid or prepaid within one year after such date and
(c) all other items (including, without limitation, taxes accrued as estimated
and trade payables otherwise excluded from Indebtedness under clause (d) of the
definition thereof) that, in accordance with GAAP, would be classified on the
balance sheet of such Person as current liabilities of such Person.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium,
Terremark Worldwide, Inc. — Credit Agreement

8



--------------------------------------------------------------------------------



 



rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
     “Declined Proceeds” has the meaning specified in Section 2.03(c).
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.0%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Term Loan plus 2.0% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or has become the subject of a bankruptcy or insolvency
proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease (as
lessor) or other disposition (including any sale and leaseback transaction) of
any property by any Person (or the granting of any option or other right to do
any of the foregoing), including (a) any sale, assignment, transfer or other
disposal, with or without recourse, of any Equity Interests owned by such
Person, or any notes or accounts receivable or any rights and claims associated
therewith, (b) any taking by condemnation or eminent domain or transfer in lieu
thereof, and (c) any total loss or constructive total loss of property for which
proceeds are payable in respect thereof under any policy of property insurance.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” has the meaning specified in Section 6.12.
     “Eligible Assignee” means an assignee to which an assignment thereunder is
permitted under Section 10.06(b) (and as to which any consents required
thereunder have been obtained).
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
obligations contained in or required by permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into
Terremark Worldwide, Inc. — Credit Agreement

9



--------------------------------------------------------------------------------



 



the environment or (e) any contract or agreement pursuant to which liability is
assumed by, or imposed on, the Borrower or any Subsidiary with respect to any of
the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate, (g) the failure of any Loan Party or any ERISA Affiliate
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, or (h) the application for a minimum
funding waiver with respect to a Pension Plan.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
FRB, as in effect from time to time.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
Eurodollar Rate
  =   LIBO Rate
 
       
 
      1.00 — Eurodollar Rate Reserve Percentage

Terremark Worldwide, Inc. — Credit Agreement

10



--------------------------------------------------------------------------------



 



     Where,
     “LIBO Rate” means, for such Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, on the
date that is two Business Days prior to the commencement of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum reasonably determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
     “Eurodollar Rate Loan” means a Term Loan that bears interest at the
Eurodollar Rate.
     “Eurodollar Rate Reserve Percentage” for any Interest Period for each
Eurodollar Rate Loan means the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the FRB (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined) having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Cash Flow” means, for any fiscal year, (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year minus (b) the sum, without duplication, of
(i) the amount of any Taxes payable in cash by the Borrower and its Subsidiaries
with respect to such fiscal year, (ii) Consolidated Interest Charges paid in
cash by the Borrower and its Subsidiaries net of cash interest income received
by the Borrower and its Subsidiaries for such fiscal year, (iii) Capital
Expenditures made in cash during such fiscal year, (iv) permanent repayments of
Indebtedness (other than mandatory prepayments of Term Loans under
Section 2.03(b)) made by the Borrower and its Subsidiaries during such fiscal
year, but only to the extent that such prepayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (v) the cash portion of any purchase price
payments made during such fiscal year by the Borrower or any of its Subsidiaries
in connection with any Permitted Acquisition or any Investment in any joint
venture pursuant to Section 7.03(m) (net of the proceeds of any related
financings with respect to such Permitted Acquisition or Investment), and
(vi) the increase, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year.
Terremark Worldwide, Inc. — Credit Agreement

11



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.06(k)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
     “Existing Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Closing Date
set forth in part (a) of Schedule 5.05.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the letter agreement, dated June 11, 2007 among the
Borrower, the Administrative Agent and the Arranger.
     “First Lien Facility” means, at any time, the aggregate Term Commitments or
Term Loans, as applicable, of all Lenders at such time hereunder.
     “First Lien Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
Terremark Worldwide, Inc. — Credit Agreement

12



--------------------------------------------------------------------------------



 



     “Funded Debt” of any Person means Indebtedness in respect of the Term
Loans, in the case of the Borrower, and all other Indebtedness of such Person
that by its terms matures more than one year after the date of creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year after such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year after such date.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(i).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services primarily for the purpose of assuring the
obligee in respect of such Indebtedness of the payment of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee at any time shall be deemed to be an amount then equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made (or, if such
Guarantee is limited by its terms to a lesser amount, such lesser amount) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith; provided
that, in the case of any Guarantee of the type set forth in clause (b) above, if
recourse to such Person for such Indebtedness is limited to the assets subject
to such Lien, then such Guarantee shall be a Guarantee hereunder solely to the
extent of the lesser of (i) the amount of the Indebtedness secured by such Lien
and (ii) the value of the assets subject to such Lien. The term “Guarantee” as a
verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, toxic mold, polychlorinated biphenyls, radon gas, hazardous wastes
and all other substances, wastes and materials that are regulated or defined as
hazardous or toxic or as pollutants or contaminants under applicable
Environmental Law.
Terremark Worldwide, Inc. — Credit Agreement

13



--------------------------------------------------------------------------------



 



     “Hedge Bank” means any Person that is an Arranger, the Administrative
Agent, the Collateral Agent or a Lender or an Affiliate of any of the foregoing
(or was the Arranger, the Administrative Agent, the Collateral Agent or a Lender
or an Affiliate of any of the foregoing at the time it entered into a Secured
Hedge Agreement), in its capacity as a party to a Secured Hedge Agreement.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (including Qualified Convertible Debt);
     (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person on a marked-to-market basis under any
Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other accrued
expenses incurred in the ordinary course of business which (i) are not
outstanding for more than 75 days after the same are billed or invoiced or
135 days after the same are created or (ii) are being contested in good faith by
appropriate proceedings and as to which reserves are maintained to the extent
required by GAAP);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements); provided that if
such indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the value of such property securing such
obligations;
     (f) all Attributable Indebtedness;
     (g) all Off-Balance Sheet Liabilities;
     (h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than any payment made solely with common
Equity Interests or Qualified Preferred Equity Interests of such Person) in
respect of (i) any Equity Interests in such Person or any other Person or
(ii) any warrants, rights or options to acquire such Equity Interests, in either
case valued, in the case of redeemable preferred interests, at its liquidation
preference plus accrued and unpaid dividends; and
     (i) all Guarantees of such Person in respect of any of the foregoing.
Terremark Worldwide, Inc. — Credit Agreement

14



--------------------------------------------------------------------------------



 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
     “Indemnified Costs” has the meaning specified in Section 9.05(a).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Information Memorandum” means the information memorandum to be used by the
Arranger in connection with the syndication of the Term Commitments and the Term
Loans.
     “Intellectual Property Security Agreement” means an intellectual property
security agreement, substantially in the form of Exhibit C to the Security
Agreement, together with each other intellectual property security agreement and
IP Security Agreement Supplement delivered pursuant to Section 6.12, in each
case as amended, restated, supplemented or otherwise modified from time to time.
     “Intercreditor Agreement” means the Intercreditor Agreement dated the date
hereof among the Collateral Agent, the “Collateral Agent” referred to in the
Second Lien Credit Agreement, the Borrower and the other Grantors party thereto.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Charges (including
interest on Specified Convertible Debt) of the Borrower and its Subsidiaries for
the period of four fiscal quarters most recently ended, to the extent payable in
cash during such period.
     “Interest Payment Date” means, (a) as to any Term Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Term Loan and
the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date, with the first such
Interest Payment Date being the last Business Day of September 2007.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice,
or, with the consent of all Lenders, nine or twelve months thereafter if
requested by the Borrower in its Committed Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
Terremark Worldwide, Inc. — Credit Agreement

15



--------------------------------------------------------------------------------



 



     (i) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Scheduled Maturity Date.
     “Investment” means, as to any Person, any direct or indirect (a) purchase
or other acquisition of Equity Interests or debt of another Person, (b) loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the type referred to in clause (h) of the definition of “Indebtedness”
set forth in this Section 1.01 in respect of such Person, or (c) purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit of, or all of a substantial part
of the business being conducted by, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.17.
     “IP Security Agreement Supplement” has the meaning specified in
Section 1(g)(vi) of the Security Agreement.
     “IRS” means the United States Internal Revenue Service.
     “ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.,
as in effect from time to time.
     “Junior Credit Agreement” means a credit agreement between the Borrower and
the other parties thereto that provides for loans to the Borrower that are
unsecured, which credit agreement and all other documentation related thereto
are approved in writing by the Administrative Agent, and as to which the
following conditions are satisfied: (a) such credit agreement and related loan
documents shall not be more restrictive on the Borrower and its Subsidiaries
than the terms of the Second Lien Loan Documents, (b) the maturity date of the
loans thereunder shall not be earlier than the Second Lien Maturity Date,
(c) the loans thereunder shall not be subject to amortization or mandatory
prepayment, and (d) the indebtedness thereunder shall be subordinated in right
of payment to the Obligations of the Loan Parties under the Loan Documents on
terms and conditions no less favorable to the Lenders and the other Secured
Parties than the subordination provisions customarily contained in high-yield
debt securities or on terms otherwise specified by the Required Lenders.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Terremark Worldwide, Inc. — Credit Agreement

16



--------------------------------------------------------------------------------



 



     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other) or charge or preference or priority over assets or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
     “Loan Documents” means, collectively, (a) for purposes of this Agreement
and the Term Notes, if any, and any amendment, restatement, supplement or other
modification hereof or thereof and for all other purposes other than for
purposes of the Subsidiary Guaranty and the Collateral Documents and the
definition of “Obligations”, (i) this Agreement, (ii) the Term Notes, (iii) the
Subsidiary Guaranty, (iv) the Collateral Documents, (v) the Intercreditor
Agreement, (vi) the Fee Letter, (vii) the Commitment Letter and (viii) the
Perfection Certificate, and (b) for purposes of the Subsidiary Guaranty and the
Collateral Documents and the definition of “Obligations”, (i) this Agreement,
(ii) the Term Notes, (iii) the Subsidiary Guaranty, (iv) the Collateral
Documents, (v) the Intercreditor Agreement, (vi) each Secured Hedge Agreement,
(vii) the Fee Letter, (viii) the Commitment Letter and (ix) the Perfection
Certificate.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
     “Material Adverse Effect” means (a) the occurrence of an event or condition
that has had, or would reasonably be expected to have a material adverse change
in, or a material adverse effect upon, the business, assets, liabilities,
operations, prospects (as such prospects are then contemplated by the Borrower’s
Board of Directors), condition (financial or otherwise) or operating results of
the Borrower and its subsidiaries, taken as a whole; (b) a material impairment
of the rights and remedies of any Agent or any Lender under any Loan Document,
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect on the value
of the Collateral or the Collateral Agent’s or any Lender’s rights therein.
     “Maturity Date” means the earlier of (i) the fifth anniversary of the
Closing Date (the “Scheduled Maturity Date”) and (ii) the date of the
acceleration of the Term Loans pursuant to Section 8.02.
     “Maximum Rate” has the meaning specified in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
document, together with any assignment of leases and rents referred to therein,
in each case in form and substance satisfactory to the Agents.
     “Mortgaged Properties” the properties listed on Schedule 5.08(c) hereto and
all other real properties that are subject to a Mortgage in favor of the
Collateral Agent from time to time.
Terremark Worldwide, Inc. — Credit Agreement

17



--------------------------------------------------------------------------------



 



     “Mortgage Policy” means an ALTA extended coverage lender’s policy of title
insurance or such other form of policy as the Administrative Agent may
reasonably require, in each case from an issuer, in such amount and with such
coverages and endorsements as the Administrative Agent may reasonably require
and otherwise in form and substance reasonably acceptable to the Administrative
Agent.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries (including any Disposition of Equity Interest in any Subsidiary of
the Borrower), the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is, or is required to be, repaid in connection
with such transaction (other than Indebtedness under the Loan Documents),
(B) the reasonable out-of-pocket fees and expenses incurred by any Loan Party or
such Subsidiary in connection with such transaction, (C) taxes reasonably
estimated to be actually payable within one year of the date of the relevant
transaction as a result of any gain recognized in connection therewith (provided
that any such estimated taxes not actually due or payable by the end of such
one-year period shall constitute Net Cash Proceeds upon the earlier of the date
that such taxes are determined not to be actually payable and the end of such
one-year period), and (D) reasonable reserves in accordance with GAAP for any
liabilities or indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchasers in respect
of such Disposition undertaken by the Borrower or any of its Subsidiaries in
connection with such Disposition, provided that to the extent that any such
amount ceases to be so reserved, the amount thereof shall be deemed to be Net
Cash Proceeds of such Disposition at such time; and
     (b) with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable out-of-pocket fees
and expenses, incurred by the Borrower or such Subsidiary in connection
therewith.
     “New Convertible Debt” means the Borrower’s 6.625% Senior Convertible Notes
that have been or are issued in exchange for the Borrower’s 9% Senior
Convertible Notes.
     “Non-Recourse Debt” mean Indebtedness (a) as to which neither the Borrower
nor any Subsidiary of the Borrower (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) is or constitutes the lender; (b) no default with respect to which
(including any rights that the holders of the Indebtedness may have to take
enforcement action against an Unrestricted Subsidiary) would permit upon notice,
lapse of time or both any holder of any other Indebtedness of the Borrower or
any Subsidiary of the Borrower to declare a default on
Terremark Worldwide, Inc. — Credit Agreement

18



--------------------------------------------------------------------------------



 



such other Indebtedness or cause the payment of the Indebtedness to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders have been notified in writing that they will not have any recourse to
the stock or assets of Borrower or any Subsidiary of the Borrower.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Term Loan or Secured Hedge Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
premiums, attorneys’ fees and disbursements, indemnities, settlement amounts and
other termination payments and other amounts payable by any Loan Party under any
Loan Document (including any Secured Hedge Agreement) and (b) the obligation of
any Loan Party to reimburse any amount in respect of any obligation described in
clause (a) that any Lender, in its sole discretion to the extent not expressly
prohibited by the Loan Documents, may elect to pay or advance on behalf of such
Loan Party.
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (A) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (B) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
Terremark Worldwide, Inc. — Credit Agreement

19



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes (including any intangible or mortgage recording
taxes), charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
     “Outstanding Amount” means the aggregate outstanding principal amount of
the Term Loans after giving effect to any prepayments or repayments of thereof.
     “Patriot Act” has the meaning set forth in Section 10.14.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
     “Perfection Certificate” means the Perfection Certificate, dated as of
July 31, 2007, executed by the Borrower and the Subsidiary Guarantors in favor
of the Lenders and the Agents.
     “Permitted Acquisition” means the purchase or other acquisition by the
Borrower or any of its Subsidiaries of at least eighty percent (80%) of the
Equity Interests in, or all or substantially all of the property and assets of
(or all or substantially all of the property and assets constituting a separate
going concern business unit of), any Person that, upon the consummation thereof,
will be a direct or indirect Subsidiary of the Borrower (including, without
limitation, as a result of a merger or consolidation or the purchase or other
acquisition of all or a substantial portion of the property and assets of a
Person); provided that, with respect to each such purchase or other acquisition:
(a) any such newly created or acquired Subsidiary shall be a Subsidiary
Guarantor and a Loan Party and shall comply with the requirements of
Section 6.12 applicable to a Domestic Subsidiary (and, if such Subsidiary shall
not be a direct or indirect wholly-owned Subsidiary of the Borrower, all
equityholders thereof shall have consented to the execution and delivery by such
Subsidiary of the Subsidiary Guarantee and all other Loan Documents to which
such Subsidiary is to be a party); (b) the lines of business of the Person to be
(or the property and assets of which are to be) so purchased or otherwise
acquired shall be substantially the same lines of business as one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary course
or lines of business not prohibited by Section 7.07 of this Agreement and shall
comprise a going concern business and not a substitute for Capital Expenditures;
(c) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to have a Material
Adverse Effect (as determined in good faith by the board of directors (or the
persons performing similar functions) of the Borrower or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer); (d) immediately before and immediately after
giving effect to any such purchase or other acquisition on a Pro Forma Basis,
(i) no Default shall have occurred and be continuing and (ii) the Borrower shall
be in compliance on a Pro Forma Basis with all of the covenants set forth in
Section 7.10 and 7.20; (e) the board of directors of such acquired Person or its
selling shareholders in existence at the time such purchase or acquisition is
commenced shall have approved such purchase or other acquisition; (f) the
aggregate consideration paid or payable by or on behalf of the Borrower and its
Subsidiaries in connection
Terremark Worldwide, Inc. — Credit Agreement

20



--------------------------------------------------------------------------------



 



with all such purchases and other acquisitions (including both cash and non-cash
consideration and the amount of any debt assumed or acquired by the Borrower and
its Subsidiaries in connection therewith but excluding consideration consisting
of common stock of the Borrower) from and after the Closing Date shall not
exceed the sum of (i) $20,000,000 plus (ii) the amount of any Specified Proceeds
applied to the payment of such consideration (excluding, for the avoidance of
doubt, any Specified Proceeds that are applied to Capital Expenditures) plus
(iii) the amount of any net proceeds received by the Borrower from any Permitted
Incremental Second Lien Acquisition Indebtedness; and (g) such Loan Party shall
have delivered to the Administrative Agent, on behalf of the Lenders, at least
five Business Days (or a shorter period approved by the Administrative Agent)
prior to the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in clauses (a) — (g) and in Section 7.03(i) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.
     “Permitted Encumbrances” has the meaning specified in the Mortgages.
     “Permitted Holder” means (i) Manuel D. Medina, (ii) Francis Lee,
(iii) Johannes Hendrikus Hubert de Mol, (iv) Cyrte Investments GP I BV and
(v) any Person Controlled by Manuel D. Medina, Francis Lee, Johannes Hendrikus
Hubert de Mol and/or Cyrte Investments GP I BV.
     “Permitted Incremental Second Lien Acquisition Indebtedness” means
additional loans made to the Borrower under the Second Lien Credit Agreement
after the Closing Date, provided that (a) such loans shall be subject to all of
the terms and provisions of the Second Lien Loan Documents, (b) at the time any
such loan is made, the Borrower shall be in compliance on a Pro Forma Basis with
all of the covenants set forth in Section 7.10 and no Default or Event of
Default shall have occurred and shall be continuing, (c) the proceeds of such
loans shall be used solely to fund the consideration payable by the Borrower in
connection with one or more Permitted Acquisitions that are Approved
Acquisitions, and (d) the aggregate amount of such loans made after the Closing
Date shall not exceed $75,000,000 or, if at the time of incurrence of such loans
and the consummation of such Permitted Acquisition, the Total Leverage Ratio (on
a Pro Forma Basis) is less than 5.25:1.00, $100,000,000.
     “Permitted Incremental Junior Capex Indebtedness” means additional loans
made to the Borrower under the Second Lien Credit Agreement or a Junior Credit
Agreement after the Closing Date, provided that (a) such loans shall be subject
to all of the terms and provisions of the Second Lien Loan Documents or the
Junior Credit Agreement, as the case may be, (b) at the time any such loan is
made, the Borrower shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.10 and no Default or Event of Default shall
have occurred and shall be continuing, (c) the proceeds of such loans shall be
used solely to fund Approved Expansion Capital Expenditures, and (d) at the time
of incurrence of such loans and the consummation of such Permitted Acquisition,
the Total Leverage Ratio (on a Pro Forma Basis) is less than 5.25:1.00.
     “Permitted Liens” means Liens permitted under Section 7.01 of this
Agreement.
     “Permitted Refinancing Indebtedness” means Indebtedness (“Refinancing
Indebtedness”) issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend, renew or replace
existing Indebtedness (“Refinanced Indebtedness”); provided that (a) the
principal amount of such Refinancing Indebtedness is not
Terremark Worldwide, Inc. — Credit Agreement

21



--------------------------------------------------------------------------------



 



greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such Refinancing
Indebtedness, (b) such Refinancing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof or any security therefor are subordinated to the Obligations
or subject to the Intercreditor Agreement, such Refinancing Indebtedness and any
Guarantees thereof and security therefor remain so subordinated on terms no less
favorable to the Lenders and the other Secured Parties or are subject to the
Intercreditor Agreement in the same manner, as the case may be, (d) the obligors
in respect of such Refinanced Indebtedness immediately prior to such
refinancing, refunding, extending, renewing or replacing are the only obligors
on such Refinancing Indebtedness and (e) such Refinancing Indebtedness contains
covenants and events of default and is benefited by Guarantees, if any, which,
taken as a whole, are determined in good faith by a Responsible Officer of the
Borrower to be no less favorable to the Borrower or the applicable Subsidiary
and the Lenders and the other Secured Parties in any material respect than the
covenants and events of default or Guarantees, if any, in respect of such
Refinanced Indebtedness. Without limitation on the foregoing, any New
Convertible Debt that is issued in exchange for the Borrower’s 9% Senior
Convertible Notes shall constitute Permitted Refinancing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust (including a business trust), joint venture, association, company,
partnership, Governmental Authority or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
     “Pledged Debt” has the meaning specified in Section 1(d)(iv) of the
Security Agreement.
     “Pledged Interests” has the meaning specified in Section 1(d)(iii) of the
Security Agreement.
     “Pro Forma Basis” has the meaning specified in the definition of
Consolidated EBITDA.
     “Qualified Convertible Debt” means debt of the Borrower that (a) is
subordinated in right of payment to the First Lien Facility and the Second Lien
Facility on the terms set forth in Schedule 1.01, (b) is not convertible into
cash (other than with respect to fractional shares due upon conversion) or any
Equity Interests other than shares of common stock of the Borrower and
(c) otherwise complies with the requirements set forth in Schedule 1.01.
     “Qualified Preferred Equity Interests” means preferred Equity Interests
that (a) have no required redemption feature at any time, (b) do not require or
permit the payment of dividends or other distributions in cash at any time,
(c) contain no covenants of any kind or nature and (d) are not convertible into
any Equity Interests other than shares of common stock of the Borrower.
     “Refinanced Indebtedness” has the meaning specified in the definition of
Permitted Refinancing Indebtedness.
     “Refinancing Indebtedness” has the meaning specified in the definition of
Permitted Refinancing Indebtedness.
Terremark Worldwide, Inc. — Credit Agreement

22



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 10.06(d).
     “Related Documents” means the Borrower’s 9% Senior Convertible Notes, the
Borrower’s 6.625% Senior Convertible Notes, and the Borrower’s 0.50% Senior
Subordinated Convertible Notes, together with, in each case, the indentures
under which the same are issued.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, members, directors, officers, employees, agents,
trustees, attorneys and advisors of such Person and of such Person’s Affiliates
and the successors and assigns of each such Person.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Required Lenders” means, as of any date of determination, Lenders owed or
holding at least a majority in interest of the Outstanding Amount at such time;
provided, however, that the aggregate principal amount of the Term Loans
outstanding and owing to any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief legal officer, senior vice president of finance,
treasurer, assistant treasurer, secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or on
account of any option, warrant or other right to acquire any such dividend or
other distribution or payment.
     “Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Scheduled Maturity Date” has the meaning specified in the definition of
Maturity Date.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Second Lien Credit Agreement” means the Second Lien Credit Agreement dated
the date hereof between the lenders party thereto and Credit Suisse, as
administrative agent and collateral agent.
     “Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement.
Terremark Worldwide, Inc. — Credit Agreement

23



--------------------------------------------------------------------------------



 



     “Second Lien Loan Documents” mans the “Loan Documents” as defined in the
Second Lien Credit Agreement.
     “Second Lien Maturity Date” means the “Scheduled Maturity Date” under and
as defined in the Second Lien Credit Agreement.
     “Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.
     “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreement.
     “Secured Parties” means, collectively, the Agents, the Arranger, the
Lenders and the Hedge Banks.
     “Security Agreement” means a security agreement substantially in the form
of Exhibit G hereto, together with each other security agreement and Security
Agreement Supplement delivered pursuant to Section 6.12, in each case as
amended.
     “Security Agreement Supplement” has the meaning specified in Section 24(b)
of the Security Agreement.
     “Series I Preferred Stock” means the Borrower’s Series I Convertible
Preferred Stock, par value $.001.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities as
the same become due and payable. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “SPC” has the meaning specified in Section 10.06(i).
     “Specified Convertible Debt” means, collectively, (a) the Borrower’s 6.625%
Senior Convertible Notes, (b) the Borrower’s 9% Senior Convertible Notes,
(c) any Qualified Convertible Debt issued after the Closing Date, and (d) the
Borrower’s 0.50% Senior Subordinated Convertible Notes.
     “Specified Foreign Subsidiaries” means Terremark Asia Company, Ltd.,
Terremark Latin America de Argentina, S.A., Terremark Latin America de Mexico,
S.A. de C.V. and Terremark (Hong Kong).
Terremark Worldwide, Inc. — Credit Agreement

24



--------------------------------------------------------------------------------



 



     “Specified Proceeds” means net proceeds received by the Borrower from the
issuance by the Borrower after the Closing Date of common stock, Qualified
Convertible Debt or Qualified Preferred Equity Interests.
     “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, directly or indirectly, through one or more intermediaries,
or both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing (except for the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement, and the financial statements and consolidation of
accounts of the Borrower and its Subsidiaries shall not, for purposes of this
Agreement, be consolidated with any Unrestricted Subsidiary.
     “Subsidiary Guarantors” means the Domestic Subsidiaries of the Borrower
listed on Schedule II and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
     “Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit F, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.
     “Surviving Indebtedness” means the Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
occurrence of the Closing Date and described in part (b) of Schedule 5.05
hereto.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Terremark Worldwide, Inc. — Credit Agreement

25



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating monetary
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(a).
     “Term Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Term Loan” has the meaning specified in Section 2.01(a).
     “Term Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit C hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Loans made by such Lender.
     “Threshold Amount” means $5,000,000, which amount shall increase by
$1,000,000 on each anniversary of the Closing Date until the Maturity Date, but
in no event to exceed $10,000,000.
     “Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date (excluding Specified
Convertible Debt) to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended.
     “Transaction” means, collectively, (a) the entering into the Loan Documents
and the Second Lien Loan Documents by the Loan Parties, the borrowings
thereunder on the Closing Date and the application of the proceeds thereof as
contemplated hereby, (b) the repayment in full and termination of all Existing
Indebtedness that is not Surviving Indebtedness and (c) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
     “Type” means, with respect to a Term Loan, its character as a Eurodollar
Rate Loan or a Base Rate Loan.
     “Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Agents, any Lender or any other Indemnitee under the Loan
Documents that are unaccrued and contingent and as to which no claim, notice or
demand has been given to or made on the Borrower (with a copy to the
Administrative Agent) within five Business Days after the Borrower’s request
therefor to the Administrative Agent (unless the making or giving thereof is
prohibited or enjoined by any applicable Law or any order of any Governmental
Authority); provided that the failure of any Person to make or give any such
claim, notice or demand or otherwise to respond to any such request shall not be
deemed to be a waiver and shall not otherwise affect any such claim for
indemnification.
Terremark Worldwide, Inc. — Credit Agreement

26



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated
as an Unrestricted Subsidiary pursuant to Section 6.20.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document and this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits, Preliminary Statements, Recitals and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Preliminary Statements, Recitals and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and (vii) any certification hereunder required to be given by a
corporate officer shall be deemed to be made on behalf of the applicable Loan
Party and not in the individual capacity of such officer.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          1.03 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
Terremark Worldwide, Inc. — Credit Agreement

27



--------------------------------------------------------------------------------



 



          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          1.04 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.05 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by Credit Suisse in New York, New York at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in Dollars with such other currency.
          1.06 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted as an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default or Default if such action is taken
or condition exists.
ARTICLE II
THE COMMITMENTS
          2.01 The Term Borrowing. Subject to the terms and conditions set forth
herein, on the Closing Date each Lender severally agrees to make a loan (each
such loan, a “Term Loan”) to the Borrower in an amount equal to its respective
Term Commitment. The Term Borrowing shall consist of Term Loans made
simultaneously by the Lenders in accordance with their respective Term
Commitments, the aggregate amount of which is $150,000,000. After giving effect
to the Term Loans made on the Closing Date, each Lender’s Term Commitment shall
expire. Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
          2.02 Term Borrowing; Conversions and Continuations of Term Loans.
          (a) The Term Borrowing, each conversion of Term Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 2:00 p.m. (i) three Business Days prior to the requested date of the
Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of
Terremark Worldwide, Inc. — Credit Agreement

28



--------------------------------------------------------------------------------



 



Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business Day prior to the
requested date of any Term Borrowing of Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m., four Business Days prior to the
requested date of such Term Borrowing, conversion or continuation having an
Interest Period other than one, two, three or six months in duration, whereupon
the Administrative Agent shall give prompt notice to the applicable Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 2:00 p.m., three Business Days before the
requested date of such Term Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(f) and 2.04(c), each Term Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
or a conversion of Term Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Term Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) remittance instructions. If the Borrower fails to specify a
Type of Term Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Term Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender in writing or by telecopier or other
electronic communication of the amount of its Applicable Percentage of the Term
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender in writing or
by telecopier or other electronic communication of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). Each Lender shall
make the amount of its Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds to an account designated by the Borrower in writing, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued upon the expiration of any applicable Interest Period or converted
only on the last day of an Interest Period for such Eurodollar Rate Loan. During
the existence of an Event of Default, no Term Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders. During the existence of a Default that is not an Event of
Default, no Term Loans may be
Terremark Worldwide, Inc. — Credit Agreement

29



--------------------------------------------------------------------------------



 



requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, unless converted to or continued as Eurodollar
Rate Loans with Interest Periods of one month.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders (in writing or by telecopier or other electronic communication) of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Credit Suisse’s prime rate used in determining the Base Rate
promptly following the announcement of such change.
          (e) After giving effect to the Term Borrowing, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than six Interest Periods in effect.
          (f) The failure of any Lender to make the Term Loan to be made by it
as part of any Term Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Term Loan on the date of such Term
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Term Loan to be made by such other Lender on the date of any
Term Borrowing.
          (g) Anything in this Section 2.02 to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate for any Term Borrowing if the obligation
of the Lenders to make Eurodollar Rate Loans shall then be suspended pursuant to
Section 3.02 or 3.03.
          2.03 Prepayments.
          (a) Optional.
     (i) The Borrower may, upon notice to the Administrative Agent at any time
or from time to time, voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 2:00 p.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) one Business Day Prior
to any date of prepayment of Base Rate Loans; and (B) any partial prepayment
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment, the payment
amount specified in such notice shall be due and payable on the date specified
therein and each such prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.03(a) shall be applied pro
rata to the remaining principal repayment installments thereof; provided that
such prepayment shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05(a).
     (ii) No Lender may reject any voluntary prepayment pursuant to
Section 2.03(a).
Terremark Worldwide, Inc. — Credit Agreement

30



--------------------------------------------------------------------------------



 



     (b) Mandatory.
     (i) Within five Business Days (subject to Section 2.03(c)) after the date
the Borrower is required to deliver financial statements pursuant to
Section 6.01(a) and the related Compliance Certificate pursuant to
Section 6.02(b), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to the amount by which (i) 50% of Excess Cash Flow for the fiscal
year covered by such financial statements (commencing with the fiscal year
ending March 31, 2008) exceeds (ii) the aggregate amount of all voluntary
prepayments made during such fiscal year pursuant to Section 2.03(a), in each
case to the extent such payments were not and have not been funded with
additional Indebtedness and are not otherwise financed; provided that the
percentage in this Section 2.03(b)(i) shall be reduced to 25% if the Total
Leverage Ratio on the date of prepayment (prior to giving effect thereto) is no
greater than 3.5 to 1.0.
     (ii) If any Loan Party or any of its Subsidiaries Disposes of any property
or assets (including proceeds from the sale of Equity Interests in any
Subsidiary of the Borrower and insurance and condemnation proceeds) (other than
any Disposition of any property or assets permitted by Section 7.05(b), (c),
(d), (e), (f), (g), (h), (i), (j) or (k)) and the aggregate Net Cash Proceeds
received by the Loan Parties and such Subsidiaries in any fiscal year exceeds
$2,000,000, the Borrower shall immediately (subject to Section 2.03(c)) prepay
an aggregate principal amount of Term Loans equal to 100% of such Net Cash
Proceeds; provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.03(b)(ii), (A) at the
option of the Borrower (as elected by the Borrower in writing to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Event of Default shall have occurred and be continuing, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within 240 days following receipt of such Net Cash Proceeds, a
definitive agreement for the purchase of such assets with such proceeds shall
have been entered into and such purchase shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent); provided
further, however, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Term Loans as set forth in this Section 2.03; and (B) any amount reinvested
under clause (A) shall not be included in determining the amount of any required
prepayment of the Term Loans under this Section 2.03(b)(ii).
     (iii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness of the type referred to in clause (a) of the
definition of “Indebtedness” (other than Indebtedness permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately (subject to Section 2.03(c)) upon receipt thereof by any
Loan Party or such Subsidiary.
     (iv) Mandatory prepayments of outstanding Loans pursuant to Section
2.03(b)(i)-(iii) shall be applied as provided in Section 2.03(c).
          (c) Term Lender Opt-out and Application of Payments. Mandatory
prepayments of outstanding Loans under Section 2.03(b) shall be allocated
ratably among the Term Lenders that accept the same and applied pro rata against
the remaining scheduled installments of principal due in respect of the Term
Loans of such Lenders; provided that if no Lenders elect to decline their share
of any such mandatory prepayment as provided in this Section 2.03(c), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are Base Rate Loans to the full extent
thereof before application to Term Loans that are Eurodollar Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to
Terremark Worldwide, Inc. — Credit Agreement

31



--------------------------------------------------------------------------------



 



Section 3.05(a). Any Term Lender may elect, by notice to the Administrative
Agent at or prior to the time and in the manner specified by the Administrative
Agent, prior to any prepayment of Term Loans required to be made by the Borrower
pursuant to Section 2.05(b), to decline all (but not a portion) of its pro rata
share of such prepayment (such declined amounts, the “Declined Proceeds”). Any
Declined Proceeds shall be offered to the Term Lenders not so declining such
prepayment (with such Term Lenders having the right to decline any prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). Any remaining Declined Proceeds shall be used first, as
may be required pursuant to the mandatory prepayment provisions of the Second
Lien Credit Agreement and second, as determined by the Borrower. The Borrower
shall prepay the Loans required to be prepaid by Section 2.03(b) after the
elapse of the time periods set forth therein within five Business Days after its
receipt of notice from the Administrative Agent of the aggregate amount of such
prepayment.
          2.04 Repayment of Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
principal amount of all Term Loans outstanding in quarterly payments of $375,000
(which amount shall be reduced as a result of the application of prepayments in
accordance with Section 2.03) on March 31, June 30, September 30, and
December 31 of each year, commencing on September 30, 2007 (provided that if
such date is not a Business Day, then such payment shall be made on the next
preceding Business Day); provided, however, that the final principal repayment
installment of the Term Loans shall be paid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
          2.05 Interest.
          (a) Subject to the provisions of Section 2.05(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) (i) If any Default or Event of Default has occurred and is continuing,
at the option of the Administrative Agent or the Required Lenders, or
automatically upon the occurrence of an Event of Default under Section 8.01(f)
or (g), all of the Obligations, shall bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (ii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, on the Maturity Date, and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
          2.06 Fees.
     (i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
Terremark Worldwide, Inc. — Credit Agreement

32



--------------------------------------------------------------------------------



 



     (ii) The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Unless otherwise expressly agreed by the Agents in writing, such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
          2.07 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by reference to Credit
Suisse’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Term Loan for the day on which the Term Loan is
made, and shall not accrue on a Term Loan, or any portion thereof, for the day
on which the Term Loan or such portion is paid; provided that any Term Loan that
is repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          2.08 Evidence of Indebtedness.
          (a) The Term Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Term Loans made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records. Each Lender may
attach schedules to its Term Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Term Loan and payments with respect
thereto.
          (b) Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.08(b), and by each Lender in its account or
accounts pursuant to Section 2.08(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
          2.09 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. All payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. may,
in the Administrative Agent’s sole discretion, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
Terremark Worldwide, Inc. — Credit Agreement

33



--------------------------------------------------------------------------------



 



     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Term Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Term Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Term
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Federal
Funds Rate and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Term Loan included in such Term Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Term Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 9.05 are
several and not joint. The failure of any Lender to make any Term Loan or to
fund any such participation or make payments pursuant to Section 9.05 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan or purchase its
participation or make payments pursuant to Section 9.05.
Terremark Worldwide, Inc. — Credit Agreement

34



--------------------------------------------------------------------------------



 



          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.
          (f) Authorization. The Borrower hereby authorizes each Lender, if and
to the extent payment owed to such Lender is not made when due hereunder or, in
the case of a Lender holding a Term Note, under the Term Note held by such
Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
          (g) Insufficient Payment. Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Agents and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the Outstanding Amount of
all Term Loans outstanding at such time.
          2.10 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Term Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Term Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans and other amounts owing them; provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section 2.10 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this Section 2.10 shall apply).
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Terremark Worldwide, Inc. — Credit Agreement

35



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any
Indemnified Taxes or Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) in good faith paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and as are reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Terremark Worldwide, Inc. — Credit Agreement

36



--------------------------------------------------------------------------------



 



          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its good faith sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and withholding any amounts as required under applicable Law and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent and such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection (f) shall not be
construed to require the Administrative Agent or any Lender to file its returns
in a particular manner or to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
          3.02 Illegality. If any Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately,
Terremark Worldwide, Inc. — Credit Agreement

37



--------------------------------------------------------------------------------



 




if such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Until the circumstances giving
rise to such illegality shall cease to exist, all Term Loans made by such Lender
thereafter shall be made as Base Rate Loans.
          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Term Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
          3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
any Lender (except any reserve requirement taken into account in determining the
Eurodollar Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Term Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such reasonable additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines in its reasonable
judgment that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Term Commitment of such Lender or the Term
Loans made by such Lender, to a
Terremark Worldwide, Inc. — Credit Agreement

38



--------------------------------------------------------------------------------



 



level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s and
the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, such reasonable
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 or in Section 3.05, and specifying in reasonable detail the basis
for such compensation, and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          (d) Notwithstanding anything in this Agreement to the contrary, the
Borrower shall not be obligated to make any payment to any Lender under this
Section 3.04 in respect of any Change in Law for any period more than 180 days
prior to the date on which such Lender gives written notice to the Borrower of
its intent to request such payment under this Section 3.04; provided, however,
that if such Change in Law has retroactive effect, the Borrower shall be
required to make any such payments for the period of retroactivity.
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Term Loan,
other than a Base Rate Loan, on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any Term
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate for such Term Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
          3.06 Mitigation Obligations. If (a) any Lender shall request
compensation under Section 3.01, (b) any Lender delivers a notice described in
Section 3.02 or (c) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority on account of any Lender, pursuant to
Section 3.04, then such Lender shall use reasonable efforts (which shall not
require such Lender to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (i) to file any certificate or document reasonably
requested in writing by the Borrower or (ii) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 3.01 or enable it to withdraw its notice pursuant to
Section 3.02 or would reduce amounts payable pursuant to Section 3.04, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
Terremark Worldwide, Inc. — Credit Agreement

39



--------------------------------------------------------------------------------



 



          3.07 Survival. This Article III shall survive repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
          4.01 Conditions of Term Loans. The obligation of each Lender to make
its Term Loans hereunder is subject to satisfaction, or waiver in accordance
with Section 10.01, of the following conditions precedent:
     (a) The Administrative Agent shall have received each of the following,
each of which shall be originals or telecopies (followed promptly by originals),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date), each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders and
in such number of copies as may be reasonably requested by the Administrative
Agent:
     (i) duly executed counterparts of this Agreement and the Subsidiary
Guaranty, sufficient in number for distribution to each Agent, each Lender and
the Borrower;
     (ii) a Term Note or Term Notes duly executed by the Borrower in favor of
each Lender requesting the same;
     (iii) the Security Agreement, duly executed by each Loan Party, together
with:
     (A) certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt endorsed in blank,
     (B) financing statements in proper form for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary in order to perfect and protect the first priority
liens and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,
     (C) completed requests for information (the results of which shall be
reasonably satisfactory to the Administrative Agent), dated on or before the
date of the Term Loan, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements, and
     (D) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent may
reasonably deem necessary in order to perfect and protect the liens and security
interests created thereby (including, without limitation, receipt of duly
executed payoff letters, UCC-3 termination statements) and that all filing and
recording taxes and fees (if any) have been paid;
Terremark Worldwide, Inc. — Credit Agreement

40



--------------------------------------------------------------------------------



 



     (iv) the Intercreditor Agreement, duly authorized by the parties thereto;
     (v) the Intellectual Property Security Agreement, duly executed by each
Loan Party, together with evidence that all action that the Administrative Agent
may deem necessary in order to perfect and protect the first priority liens and
security interests created under the Intellectual Property Security Agreement
has been authorized;
     (vi) such duly executed certificates of resolutions or consents, incumbency
certificates and/or other duly executed certificates of Responsible Officers of
each Loan Party as the Administrative Agent or the Lenders may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;
     (vii) such documents and duly executed certifications as the Administrative
Agent or the Lenders may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of
incorporation or formation and each other jurisdiction in which it conducts
business, except where the failure to be so qualified could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
     (viii) favorable opinions of (A) Greenberg Traurig, LLP, counsel to the
Loan Parties, addressed to each Agent and each Lender, in substantially the form
of Exhibit I and covering such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request, and (B) to the
extent not covered in the opinion referred to in clause (A) above, local counsel
to the Loan Parties in states in which the Loan Parties are incorporated or
organized, in form and substance satisfactory to the Administrative Agent;
     (ix) a certificate of the chief executive officer, chief financial officer
or a senior vice president of each Loan Party either (A) attaching copies of all
governmental consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such
governmental consents, licenses and approvals shall be in full force and effect,
or (B) stating that no such governmental consents, licenses or approvals are so
required;
     (x) a certificate signed by the chief executive officer, chief financial
officer or a senior vice president of the Borrower certifying (A) that the
conditions specified in Sections 4.01(b) and (c) have been satisfied and
(B) that since March 31, 2007, no Material Adverse Effect has occurred;
     (xi) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries taken as a whole, before and after giving effect to the
Transaction, from the chief executive officer, chief financial officer or a
senior vice president of the Borrower, substantially in the form of Exhibit H
hereto;
Terremark Worldwide, Inc. — Credit Agreement

41



--------------------------------------------------------------------------------



 



     (xii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows for the Borrower for (i) each fiscal
quarter ended after March 31, 2007 at least 40 days before the Closing Date and
(ii) each fiscal month after the most recent fiscal quarter for which financial
statements were received by the Administrative Agent as described in clause (i)
above and ended at least 40 days before the Closing Date, in each case prepared
in accordance with GAAP, and which financial statements shall not be materially
inconsistent with the financial statements or forecasts previously provided to
the Administrative Agent;
     (xiii) a pro forma consolidated balance sheet and related pro forma
consolidated statements of income and cash flows of the Borrower as of and for
the most recent full twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period, prepared after giving effect to
the Transaction as if the Transaction had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of such
other financial statements), which financial statements (A) shall not be
materially inconsistent with the forecasts previously provided to the
Administrative Agent and (B) shall evidence that the Borrower’s pro forma
Consolidated EBITDA for such twelve-month period is not less than $16,000,000;
     (xiv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and names the Collateral Agent
as additional insured and loss payee, including an insurance broker’s letter to
such effect reasonably satisfactory to the Administrative Agent;
     (xv) certified copies of the Related Documents, together with all
agreements, instruments and other documents delivered in connection therewith as
the Administrative Agent shall request;
     (xvi) evidence that (A) all Existing Indebtedness, other than Surviving
Indebtedness, has been (or, substantially simultaneously with the closing of the
First Lien Facility, shall be) prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and all commitments relating thereto
terminated; and (B) after giving effect to the Transaction and the other
transactions contemplated hereby, the Borrower and its Subsidiaries will have
outstanding no indebtedness or preferred stock other than (1) Term Loans and
other extensions of credit hereunder, (2) Surviving Indebtedness, and (3) the
loans and other extensions of credit under the Second Lien Facility;
     (xvii) such other assurances, certificates, documents, information,
consents, third party reports (including to environmental matters) or opinions
as any Agent or any Lender may reasonably require;
     (xviii) the Perfection Certificate, duly executed by the Borrower and the
Subsidiary Guarantors; and
     (xix) forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, consisting of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries on a quarterly basis for the period from April 1, 2007 through
March 31, 2009 and on an annual basis for the fiscal years ending March 31,
2010, March 31, 2011 and March 31, 2012; it being understood and agreed that
(A) any financial or business projections furnished by the Borrower are subject
to significant uncertainties and contingencies,
Terremark Worldwide, Inc. — Credit Agreement

42



--------------------------------------------------------------------------------



 



which may be beyond the control of the Borrower, (B) no assurance is given by
the Borrower that the results or forecast in any such projections will be
realized and (C) the actual results may differ from the forecast results set
forth in such projections and such differences may be material.
     (b) The representations, warranties and certifications of or on behalf of
the Loan Parties contained in Article V or any other Loan Document, or which are
contained in any certificate or other document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of the Term Borrowing (both before and after
giving effect thereto), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.
     (c) No Default or Event of Default has occurred and is continuing, or would
result from the Term Borrowing or from the application of the proceeds
therefrom.
     (d) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof (which shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.01(b)
and (c) have been satisfied on and as of the date of the Term Borrowing).
     (e) To the extent invoiced to the Borrower, the Borrower shall have paid
all accrued fees and reasonable expenses of the Agents, the Arranger and the
initial Lenders (including the reasonable fees, disbursements and other charges
of Shearman & Sterling LLP) on or before the Closing Date.
     (f) All requisite governmental authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall be no litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
restrain, prevent or impose conditions on the Transactions or the other
transactions contemplated hereby.
     (g) The Administrative Agent shall have received, at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.
     (h) (i) The Second Lien Facility shall have become effective and the
Borrower shall have received at least $100,000,000 in gross cash proceeds from
Second Lien Loans on the Closing Date, and (ii) the terms and conditions of the
Second Lien Facility (including, but not limited to, terms and conditions
relating to interest rates, fees, amortization, maturity, covenants, lien
subordination, events of default and remedies) shall be satisfactory in all
respects to the Administrative Agent.
          Without limiting the generality of the provisions of Section 9.02, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Terremark Worldwide, Inc. — Credit Agreement

43



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Agents and the Lenders
that:
          5.01 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate, partnership or
limited liability company power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (ii) execute,
deliver and perform its obligations under the Loan Documents and the Related
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with the requirements of (i) the Patriot Act and all other laws and
regulations relating to money laundering and terrorist activities and (ii) all
other Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties except, in the case of this clause (ii), in such instances in
which (A) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(B) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, partnership or limited
liability company or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, in the case of (b) for such
conflicts, breaches and violations which could not reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Subsidiaries is in
breach of any such Contractual Obligation, the violation or breach of which
could be reasonably likely to have a Material Adverse Effect.
          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document or any
Related Document, or for the consummation of the Transaction, (b) the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
authorizations, approvals, actions, notices and filings that have been (or
contemporaneously herewith will be) duly obtained, taken, given or made and are
(or, upon obtaining, taking, giving or making any such authorization, approval,
action, notice or filing, will be) in full force and effect and, in the case of
any authorizations, approvals, actions, notices or filings by, to or with any
Governmental Authority (excluding filings of financing statements under the
Uniform Commercial Code, filings in the U.S. Patent and Trademark Office and
filings with respect to any
Terremark Worldwide, Inc. — Credit Agreement

44



--------------------------------------------------------------------------------



 



Mortgage), are listed on Schedule 5.03 hereto. All applicable waiting periods in
connection with the Transaction have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.
          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject as to enforceability to
the effect of applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, and the effect of general principles of equity, whether applied by a
court of law or equity.
          5.05 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements, and each of the annual financial
statements delivered pursuant to Section 6.01(a), (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required by GAAP to be shown therein.
          (b) The most recent quarterly and monthly unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal year
2007 delivered to the Administrative Agent pursuant to Section 4.01(a)(xii), and
the most recent quarterly unaudited consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 6.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date, (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required by GAAP to be
shown therein, subject, in the case of clauses (i) and (ii), to the absence of
footnote disclosures and to normal year-end adjustments.
          (c) As of the Closing Date, (i) parts (a) and (b) of Schedule 5.05 set
forth all Existing Indebtedness and all Surviving Indebtedness, respectively, of
each Loan Party and its Subsidiaries, and (ii) part (c) of Schedule 5.05 sets
forth all other material liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the Closing Date, including liabilities for
taxes and material commitments, to the extent not included in the financial
statements delivered pursuant to Section 4.01(a)(xii). As of the Closing Date,
neither the Borrower nor any of its Subsidiaries has any material liabilities
resulting from, or as a consequence of, the acquisition of Data Return, LLC.
          (d) Since March 31, 2007 there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
Terremark Worldwide, Inc. — Credit Agreement

45



--------------------------------------------------------------------------------



 



          (e) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries and the related consolidated pro forma statements of income and
cash flows of the Borrower and its Subsidiaries delivered in accordance with
Section 4.01(a)(xiii), certified by the chief executive officer, chief financial
officer or a senior vice president of the Borrower, fairly present in all
material respects the consolidated pro forma financial condition of the Borrower
and its Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, in each case giving effect to the Transaction, all in accordance with
GAAP. As of the Closing Date, the Borrower and its Subsidiaries have no
liabilities (absolute or contingent) except for (i) liabilities reflected on
such pro forma balance sheet and (ii) liabilities which would not reasonably be
expected to have a Material Adverse Effect.
          (f) The consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Borrower and its Subsidiaries delivered to
the Lenders pursuant to Section 4.01 were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Borrower
to be reasonable in light of the conditions existing at the time of delivery of
such forecasts and at the Closing Date, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial performance; it
being understood and agreed that (A) any financial or business projections
furnished by the Borrower are subject to significant uncertainties and
contingencies, which may be beyond the control of the Borrower, (B) no assurance
is given by the Borrower that the results or forecast in any such projections
will be realized and (C) the actual results may differ from the forecast results
set forth in such projections and such differences may be material.
          5.06 Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or any Related Document or
the consummation of the Transaction, or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
          5.07 No Default. Neither any Loan Party nor any of its Subsidiaries is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No (i) Default or (ii) default under or with
respect to, any Contractual Obligation, has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
          5.08 Ownership of Property; Liens; Investments.
          (a) Each Loan Party and each of its Subsidiaries has good record and
legal title in fee simple to, or valid leasehold interests in, all real property
necessary to the conduct of its business, except for such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (b) The property of the Borrower and its Subsidiaries is not subject
to any Liens, other than Liens set forth on Schedule 5.08(b), or as otherwise
permitted by Section 7.01.
          (c) Set forth on Schedule 5.08(c) hereto is a complete and accurate
list of all real property owned by any Loan Party or any of its Subsidiaries as
of the Closing Date, showing as of the date hereof the street address, county or
other relevant jurisdiction, state and record owner.
Terremark Worldwide, Inc. — Credit Agreement

46



--------------------------------------------------------------------------------



 



          (d) Set forth on Schedule 5.08(d) hereto is a complete and accurate
list as of the date of this Agreement of all leases of real property under which
any Loan Party or any of its Subsidiaries is the lessee or lessor, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee as of the Closing Date, expiration date and annual basic
rent (for the year 2007) thereof.
          5.09 Environmental Compliance.
          (a) Each Loan Party is, and for the past three years has been, in
compliance with the requirements of existing Environmental Laws, except in such
instances where the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
          (b) Except as otherwise may be set forth on Schedule 5.09 or as would
not reasonably be expected to have a Material Adverse Effect: (i) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of such Loan Party, proposed for
listing on the NPL or any analogous foreign, state or local list; (ii) there are
no underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed, in violation of, or that has resulted in any
liability under, Environmental Law, on any property currently owned or operated
by any Loan Party or any of its Subsidiaries or on any property formerly owned
or operated by any Loan Party or any of its Subsidiaries; (iii) there is no
asbestos or asbestos-containing material that requires any removal, abatement or
encapsulation under Environmental Laws on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of in violation of
Environmental Laws, or that require any investigation, assessment, remediation
or remedial or response action under Environmental Laws on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries (as to formerly owned or operated property, only during such
ownership or operation).
          (c) Except as otherwise may be set forth on Schedule 5.09 or as would
not reasonably be expected to have a Material Adverse Effect, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries (as to formerly owned property, only
during such ownership or operation) have been disposed of in a manner not
reasonably expected to have a Material Adverse Effect.
          5.10 Insurance. The properties of each Loan Party and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or the
applicable Subsidiary operates.
          5.11 Taxes. Each Loan Party and its Subsidiaries have filed all
Federal, state and other income tax returns and reports and all other material
tax returns required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted or for which an
Terremark Worldwide, Inc. — Credit Agreement

47



--------------------------------------------------------------------------------



 



extension has been granted and, in each case, for which adequate reserves have
been provided in accordance with GAAP. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. Neither any Loan Party nor any of its Subsidiaries is party to
any tax sharing agreement other than any such agreement among two or more Loan
Parties (and no other Persons).
          5.12 Labor Matters. No Loan Party or any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Loan Party or any of the Loan Parties’ respective Subsidiaries, or
to the knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board (or any similar or comparable foreign body) and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Loan Party or any of the
Loan Parties’ respective Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or,
to the knowledge of the Borrower, threatened involving any Loan Party or any of
the Loan Parties’ respective Subsidiaries and (c) to the knowledge of the
Borrower, no union representation question existing with respect to the
employees of any Loan Party or any of the Loan Parties’ respective Subsidiaries
and, to the knowledge of the Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.
          5.13 ERISA Compliance.
          (a) Each Plan sponsored by any Loan Party is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan sponsored by any Loan Party that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS, or is entitled to rely on a determination letter issued to
a prototype plan sponsor pursuant to IRS pronouncements, or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower, nothing has occurred which would be reasonably
expected to prevent, or cause the loss of, such qualification. Each Loan Party
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no Pension Plan has any material
“unfunded benefit liabilities” (as defined in Section 4001(a)(18) of ERISA).
          (b) There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan sponsored by any Loan Party that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan sponsored by any Loan Party that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has an “accumulated funding deficiency” (as defined
in Section 412 of the Code), whether or not waived, and no application for a
waiver of the minimum funding standard has been filed with respect to any
Pension Plan; (iii) neither any Loan Party nor, to the knowledge of the Loan
Parties, any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor, to the knowledge of the Loan Parties, any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor, to the knowledge of the
Loan
Terremark Worldwide, Inc. — Credit Agreement

48



--------------------------------------------------------------------------------



 



Parties, any ERISA Affiliate has engaged in a transaction with respect to a Plan
that could reasonably be expected to result in a liability to a Loan Party,
where, in the case of any of the events set forth in clauses (i) through
(v) above, the occurrence of such events would, individually or in the
aggregate, reasonably be expected to result in a liability in excess of the
Threshold Amount.
          5.14 Subsidiaries; Equity Interests; Loan Parties. The Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 5.14, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party in the amounts specified on part (a) of Schedule 5.14 free and clear
of all Liens except those created under the Collateral Documents. No Loan Party
has any Equity Interests or other equity investments in any other corporation or
entity other than those specifically disclosed in part (b) of Schedule 5.14. All
of the outstanding Equity Interests in the Borrower have been validly issued,
are fully paid and non-assessable and are described on part (c) of
Schedule 5.14. Set forth on part (d) of Schedule 5.14 is a complete and accurate
list of all Loan Parties, showing (as to each Loan Party) the jurisdiction of
its incorporation, the address of its principal place of business and its U.S.
taxpayer identification number. As of the Closing Date, the copy of the charter
of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.
          5.15 Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.
          (b) No Loan Party, nor any Person Controlling any Loan Party or any
Subsidiaries of any Loan Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. Neither the
making of any Term Loan, nor the application of the proceeds or repayment
thereof by the Borrower, nor the consummation of the other transactions
contemplated by the Loan Documents, will violate any provision of the Investment
Company Act of 1940 or any rule, regulation or order of the SEC thereunder.
          5.16 Disclosure. The Borrower has disclosed or made available to the
Agents and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries or any other Loan Party is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; it being understood and
agreed that (a) any financial or business projections furnished by the Borrower
are subject to significant uncertainties and contingencies, which may be beyond
the control of the Borrower, (b) no assurance is given by the Borrower that the
results or forecast in any such projections will be realized and (c) the actual
results may differ from the forecast results set forth in such projections and
such differences may be material. On and as of the date on which the Borrower
approves the Information
Terremark Worldwide, Inc. — Credit Agreement

49



--------------------------------------------------------------------------------



 



Memorandum for use in the syndication of the Facilities, the Borrower shall be
deemed to have made the representations and warranties set forth in this
Section 5.16 with respect to the Information Memorandum.
          5.17 Intellectual Property; Licenses, Etc. Except as set forth on
Schedule 5.17, with respect to Borrower IP Collateral acquired from third
parties, to the knowledge of the Borrower, the Borrower and its Subsidiaries
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as conducted or proposed to be conducted by them.
Except as set forth on Schedule 5.17, with respect to all other Borrower IP
Collateral, the Borrower and its Subsidiaries own, or possess the right to use
all of the IP Rights that are reasonably necessary for the operation of their
respective businesses as conducted or proposed to be conducted by them. Except
as set forth on Schedule 5.17, to the knowledge of the Borrower, the foregoing
IP Rights that are owned by the Borrower and/or its Subsidiaries are without
infringement, dilution or misappropriation by any other Person. Except as set
forth on Schedule 5.17, to the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
employed by the Borrower or any Subsidiary in its business as currently
conducted or proposed to be conducted infringes, dilutes or misappropriates upon
any valid and enforceable rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending against the Borrower or its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent. Neither the Borrower nor any other Loan Party has
executed this Agreement or any other Loan Document, in each case, to which it is
a party, or made any transfer or incurred any obligations in connection with the
Transaction, with actual intent to hinder, delay or defraud either present or
future creditors.
          5.19 Casualty, Etc. Neither the business nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.
          5.20 Validity, Priority and Perfection of Security Interests in the
Collateral. The Collateral Documents create in favor of the Collateral Agent for
the benefit of the Secured Parties a valid security interest in the Collateral,
securing the payment of the Secured Obligations under the Loan Documents, and
when (i) financing statements and other filings in appropriate form describing
the Collateral with respect to which a security interest may be perfected by
filing or recordation are filed or recorded with the appropriate Governmental
Authority and (ii) upon the taking of possession or control by the Collateral
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or control, the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Collateral to the extent
such security interests can be perfected by such filing, recordation, possession
or control with the priority required by the Loan Documents The Loan Parties are
the legal and beneficial owners of the Collateral free and clear of any Lien,
except for the liens and security interests created or permitted under the Loan
Documents.
          5.21 Senior Indebtedness. The Obligations constitute “senior debt” and
“sole designated senior debt” under any subordinated debt of any of the Loan
Parties.
          5.22 Activities of Certain Subsidiaries. None of the Specified Foreign
Subsidiaries is engaged in any business or business activity other than the
activities related to its existence. None of the
Terremark Worldwide, Inc. — Credit Agreement

50



--------------------------------------------------------------------------------



 



Specified Foreign Subsidiaries has any assets, liabilities or obligations (other
than the liabilities imposed by law, including Taxes and other liabilities
related to its existence).
ARTICLE VI
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Term Commitment hereunder or any
Term Loan or other Obligation hereunder (other than Unaccrued Indemnity Claims)
remains unpaid or unsatisfied, the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
          6.01 Financial Statements. Deliver to the Administrative Agent, which
shall distribute to each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
     (a) within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended March 31, 2008), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that the parties hereto acknowledge that, as of the Closing Date, KPMG
LLP is acceptable to the Lenders;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (commencing with the fiscal quarter ended
June 30, 2007), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer or a senior vice president of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to year-end adjustments and
the absence of footnote disclosures; and
     (c) no later than 30 days after the end of each fiscal year (commencing
with the fiscal year ended March 31, 2008), forecasts prepared by management of
the Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements and cash flow statements of the
Borrower and its Subsidiaries on a quarterly basis for the fiscal year following
such fiscal year; it being understood and agreed that (A) any financial or
business projections furnished by the Borrower are subject to significant
uncertainties and contingencies, which may be beyond the control of the
Borrower, (B) no assurance is given by the Borrower that the results or forecast
in any such projections will be realized and (C) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material.
Terremark Worldwide, Inc. — Credit Agreement

51



--------------------------------------------------------------------------------



 



          6.02 Certificates; Other Information. Deliver to the Administrative
Agent (for delivery to the Lenders), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants stating that in making the examination necessary therefor no
knowledge was obtained of any Default under Section 7.10 of this Agreement or,
if any such Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer or a senior vice president
of the Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.10, a statement of reconciliation conforming such financial statements
to GAAP;
     (c) promptly after any written request by the Administrative Agent or any
Lender, copies of any detailed final audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of indebtedness or debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;
     (f) within 30 days after the end of each fiscal year (commencing with the
fiscal year ended March 31, 2008), a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
     (g) promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of each written
notice or other written correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any of its Subsidiaries;
     (h) promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of all written
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any instrument,
Terremark Worldwide, Inc. — Credit Agreement

52



--------------------------------------------------------------------------------



 



indenture or loan or credit or similar agreement, in respect of Indebtedness
having an aggregate principal amount in excess of the Threshold Amount, or any
Second Lien Loan Document, in each case regarding or related to any breach or
default by any party thereto, and from time to time upon reasonable request by
the Administrative Agent, such other information and reports regarding any
Indebtedness in excess of the Threshold Amount as the Administrative Agent may
reasonably request;
     (i) promptly after the assertion or occurrence thereof, notice of any
assertion of Environmental Liability against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that would (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
     (j) not less frequently than annually, a report supplementing Schedules
5.08(c), 5.08(d) and 5.14 hereto, including an identification of all owned and
leased real property disposed of by any Loan Party or any of its Subsidiaries
during such fiscal year, a list and description (including the street address,
county or other relevant jurisdiction and state and, in the case of leases of
property, lessor, lessee, expiration date and annual rental cost thereof and, in
the case of owned real property, the purchase price thereof) of all real
property acquired or leased during such fiscal year (in the case of leases,
exceeding $500,000 in annual rent) and a description of such other changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete;
     (k) promptly after the receipt thereof, copies of all Revenue Agent Reports
(Internal Revenue Service Form 886), or other written proposals of the Internal
Revenue Service, that propose, determine or otherwise set forth positive
adjustments to the Federal income tax liability of the affiliated group (within
the meaning of Section 1504(a)(1) of the Code) of which the Borrower is a member
aggregating $1,000,000 or more;
     (l) from time to time, upon the reasonable request of the Administrative
Agent, but in no event more often than once in any fiscal year (unless an Event
of Default shall have occurred and be continuing, in which case as often as
reasonably requested by the Administrative Agent or any of the Required
Lenders), participation by senior management of the Borrower in conference calls
with Lenders to discuss the Borrower’s financial results;
     (m) promptly, such additional information regarding the business,
financial, legal or corporate affairs (including any information required under
the Patriot Act) of any Loan Party or any of its Subsidiaries, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request;
     (n) within ten days after the Borrower, its Subsidiaries or any “ERISA
Affiliate” knows or has reason to know that any “ERISA Event” has occurred, a
statement of the Chief Financial Officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken and proposes to take with respect thereto;
     (o) within two Business Days after receipt thereof by the Borrower, its
Subsidiaries or any ERISA Affiliate, copies of each notice from the PBGC stating
its intention to terminate any Plan or to have a trustee appointed to administer
any Plan;
Terremark Worldwide, Inc. — Credit Agreement

53



--------------------------------------------------------------------------------



 



     (p) within thirty days after the filing thereof with the Internal Revenue
Service, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan; and
     (q) within five business days after receipt thereof by the Borrower, its
Subsidiaries or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (i) the imposition of “Withdrawal Liability” by
any such Multiemployer Plan, (ii) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (iii) the amount
of liability incurred, or that may be incurred, by such Loan Party or any ERISA
Affiliate in connection with any event described in clause (i) or (ii).
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; (ii) on which Borrower
delivers such documents by electronic mail to the Administrative Agent or
(iii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent and including, to the extent applicable, any such website
maintained by the Securities and Exchange Commission or other access to the
Securities and Exchange Commission’s Electronic Data-Gathering, Analysis, and
Retrieval (EDGAR) system); provided that: (i) upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
and (ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     6.03 Notices. Notify the Administrative Agent (on behalf of the Lenders):
     (a) promptly, and in any event, within two Business Days, of the occurrence
of any Default;
     (b) promptly, and in any event, within two Business Days, of any matter
that has resulted or would reasonably be expected to result in a Material
Adverse Effect;
     (c) promptly, and in any event, within ten Business Days, of the occurrence
of any ERISA Event;
     (d) of (i) the institution of, or to the extent that any Responsible
Officer of the Borrower or any of its Subsidiaries has knowledge of,
non-frivolous threat of, any actions, suits, proceedings, claims, disputes or
investigations not previously disclosed in writing by the Borrower to the
Lenders or (ii) any material development in any such action, suit, proceeding,
claim, dispute or investigation that, in the case of either clause (i) or (ii),
if adversely determined could be reasonably expected to result in a liability in
excess of the Threshold Amount, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, together with such other information as may be
Terremark Worldwide, Inc. — Credit Agreement

54



--------------------------------------------------------------------------------



 



reasonably available to the Borrower to enable the Lenders and their counsel to
evaluate such matters;
     (e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any of its Subsidiaries; and
     (f) of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory repayment pursuant to
Section 2.03(b)(ii) or would be required to make a mandatory repayment pursuant
to Section 2.03(b)(ii) but for the application of the first proviso therein,
(ii) occurrence of any sale of Equity Interests for which the Borrower is
required to make a mandatory repayment pursuant to Section 2.03(b)(ii), and
(iii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory repayment pursuant to Section 2.03(b)(iii).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable (after the expiration of any applicable cure period), all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets and all
lawful claims which, if unpaid, would by law become a Lien upon its property;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such obligation that is being contested in
good faith and (where appropriate) by proper proceedings and as to which
appropriate reserves are being maintained; and (b) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
          6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
owned and issued registered patents, trademarks, trade names and service marks,
the non-preservation or renewal of which would reasonably be expected to have a
Material Adverse Effect.
          6.06 Maintenance of Properties. Maintain, preserve, protect and repair
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.
          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business (including (a) commercial property
insurance providing coverage for any direct and indirect losses related to
business personal property in a minimum total amount of $77,850,000, and with a
minimum of $60,000,000 allocated to the Borrower’s property located at 50 NE 9th
Street, Miami, FL 33132 and (b) commercial property insurance providing coverage
for any direct and indirect losses related to building coverage, in a minimum
amount of $78,750,000 allocated to the Borrower’s property located at 50 NE 9th
Street, Miami, FL 33132) against loss or damage of the kinds customarily insured
against by Persons
Terremark Worldwide, Inc. — Credit Agreement

55



--------------------------------------------------------------------------------



 



engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
any material modification, termination, lapse or cancellation of such insurance.
Each such policy of insurance shall name the Administrative Agent as the loss
payee (or, in the case of liability insurance, an additional insured) thereunder
for the ratable benefit of the Secured Parties, and shall (except in the case of
liability insurance) name the Administrative Agent as the “mortgagee” under a
so-called “New York” long form non-contributory endorsement or other form
satisfactory to the Administrative Agent. In addition to the foregoing, if in
each case, any portion of a Mortgaged Property is located in an area identified
by the Federal Emergency Management Agency as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968 (or any amendment or successor act thereto), then
Borrower shall maintain, or cause to be maintained, with responsible and
reputable insurance companies or associations, such flood insurance if then
available in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Act.
          6.08 Compliance with Laws. Comply in all respects with the
requirements of all Laws applicable to it or its business or property and all
orders, writs, injunctions and decrees binding on it or its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
          6.09 Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP in all
material respects consistently applied shall be made of the financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.
          6.10 Inspection Rights. Permit representatives and independent
contractors of each Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (at
which an authorized representative of the Borrower shall be entitled to be
present), all at the reasonable expense of the Borrower and at such reasonable
times during normal business hours and so long as no Event of Default has
occurred and is continuing, no more frequently than once per fiscal year, upon
reasonable advance notice to the Borrower; provided, however, that (a) unless an
Event of Default has occurred and is continuing, the Borrower shall not be
responsible for the expense of any such inspections other than one inspection
per year by the Administrative Agent, and (b) when an Event of Default exists
any Agent or any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
          6.11 Use of Proceeds. The proceeds of the First Lien Facility will be
used by the Borrower, together with the proceeds of the Second Lien Loans and
cash of the Borrower, (a) on the Closing Date, to refinance the Existing
Indebtedness and to pay Transaction Costs, and (b) after the Closing Date, to
fund expansion plans and for capital expenditures, Permitted Acquisitions and
other general working capital purposes.
          6.12 Covenant to Guarantee Obligations and Give Security. Upon (a) the
request of the Administrative Agent following the occurrence and during the
continuance of a Default, (b) the formation or acquisition of any new direct or
indirect Subsidiary by any Loan Party or any of its
Terremark Worldwide, Inc. — Credit Agreement

56



--------------------------------------------------------------------------------



 



Subsidiaries or (c) the acquisition of any property by any Loan Party or any of
its Subsidiaries that is not already subject to a perfected first priority
security interest (subject to Permitted Liens) in favor of the Collateral Agent
for the benefit of the Secured Parties, the Borrower shall, in each case at the
Borrower’s expense:
     (i) in connection with the formation or acquisition of a Subsidiary
(A) that is neither a CFC nor a Subsidiary that is held directly or indirectly
by a CFC (a “Domestic Subsidiary”), or (B) that is a CFC or held directly or
indirectly by a CFC, to the extent no adverse tax consequences to the Borrower
would result therefrom or to the extent such Subsidiary or any Equity Interests
therein are acquired as a part of a Permitted Acquisition, within 15 Business
Days after such formation or acquisition, cause each such Subsidiary, and cause
each direct and indirect parent of such Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents and a joinder agreement, in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which such Subsidiary shall
become a party to the Intercreditor Agreement;
     (ii) within 15 Business Days after such request, formation or acquisition,
furnish to the Administrative Agent a description of the material real and
personal properties of the Loan Parties and their respective Subsidiaries in
detail reasonably satisfactory to the Administrative Agent;
     (iii) within 30 days after such request, formation or acquisition, duly
execute and deliver, and cause each such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to duly execute and
deliver, to the Administrative Agent mortgages, pledges, assignments, Security
Agreement Supplements, IP Security Agreement Supplements and other instruments
of the type specified in Section 4.01(a)(iii), in form and substance consistent
with the Collateral Documents delivered on the Closing Date and reasonably
satisfactory to the Collateral Agent (including delivery of all Pledged
Interests in and of such Subsidiary), securing payment of all the Obligations of
the applicable Loan Party, such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on the Equity Interests of such
Subsidiary and in its assets; provided that, except in the case the Borrower
elects otherwise pursuant to Section 6.12 within the context of any such
acquisition that constitutes a Permitted Acquisition, (A) the voting Equity
Interests of any Subsidiary of a Loan Party held directly or indirectly by a CFC
shall not be pledged, and (B) if such new property is voting Equity Interests in
a CFC or assets of a CFC and to the extent the pledge of greater than 66% of
such voting Equity Interests or a pledge, Lien or security interest in such
assets would result in adverse tax consequences to the Borrower, only 66% of
such voting Equity Interests shall be pledged in favor of the Secured Parties
and no pledge, Lien or security interest shall be granted in such assets in
favor of the Secured Parties;
     (iv) within 30 (or, in the case of the matters described in clauses
(A) through (H) below, 60) days after such request, formation or acquisition,
take, and cause such Subsidiary or such parent to take (other than, except in
the case the Borrower elects otherwise pursuant to Section 6.12 within the
context of any such acquisition that constitutes a Permitted Acquisition, any
Subsidiary of a Loan Party that is a CFC or whose direct or indirect parent is a
CFC), whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated
Terremark Worldwide, Inc. — Credit Agreement

57



--------------------------------------------------------------------------------



 



by it) valid and subsisting Liens on the properties purported to be subject to
the mortgages, pledges, assignments, Security Agreement Supplements, IP Security
Agreement Supplements and security agreements delivered pursuant to this
Section 6.12, enforceable against third parties in accordance with their terms,
including, if such property consists of (x) owned real property with a value in
excess of $1,000,000, or (y) leasehold interest in any real property having
annual Rents (as such term is defined in Exhibit J hereof) of at least
$1,000,000, the following:
     (A) Mortgages, substantially in the form of Exhibit J hereto (with such
changes as may be reasonably satisfactory to the Collateral Agent and its
counsel to account for local law matters) and otherwise in form and substance
reasonably satisfactory to the Collateral Agent,
     (B) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may reasonably
deem necessary or reasonably desirable in order to create a valid first and
subsisting Lien on the property (subject to Liens permitted under the Loan
Documents) described therein in favor of the Collateral Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid,
     (C) fully paid Mortgage Policies in respect to the owned real property
subject to the Mortgages in form and substance, with endorsements (to the extent
available at customary rates) and in amounts reasonably acceptable to the
Administrative Agent, issued by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) as the Administrative
Agent may deem necessary or reasonably desirable,
     (D) to the extent required for issuance of a Mortgage Policy containing
customary coverage for survey matters, American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, and dated no more than 60 days before the day
of delivery of the applicable Mortgage, certified to the Collateral Agent and
the issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, the location of any easements noted in the Mortgage Policies,
parking spaces, rights of way, building set-back lines and other dimensional
regulations (each to the extent plottable) and the absence of encroachments,
either by such improvements to or on such property, and other defects, which
cannot otherwise be insured over in the Mortgage Policies, other than
encroachments and other defects reasonably acceptable to the Administrative
Agent,
     (E) evidence of the insurance required by the terms of this Agreement with
respect to the properties covered by the Mortgage,
     (F) favorable opinions of local counsel to the Loan Parties in states in
which the Mortgaged Property is located, with respect to the enforceability and
perfection of the
Terremark Worldwide, Inc. — Credit Agreement

58



--------------------------------------------------------------------------------



 



Mortgages and any related fixture filings, in substantially the form of
Exhibit I-2 hereto, and otherwise in form and substance satisfactory to the
Administrative Agent (including that the relevant mortgagor is validly existing
and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents),
     (G) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may reasonably deem necessary, and evidence
that all other actions reasonably requested by the Administrative Agent that are
necessary in order to create valid first and subsisting Liens on the property
described in the Mortgage has been taken, and
     (H) upon the reasonable request of the Administrative Agent, environmental
and other reports with respect to the Mortgaged Property, in form and substance
and from professional firms reasonably acceptable to the Administrative Agent;
     (v) within 60 days after such request, formation or acquisition, deliver to
the Administrative Agent, upon the reasonable request of the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent, the Collateral Agent and the other Secured Parties, of counsel for the
Loan Parties acceptable to the Administrative Agent as to the matters contained
in clauses (i), (iii) and (iv) above, as to such guaranties, guaranty
supplements, mortgages, pledges, assignments, Security Agreement Supplements, IP
Security Agreement Supplements and security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, and as to such other matters as
the Administrative Agent may reasonably request;
     (vi) as promptly as practicable after such request, formation or
acquisition, deliver, upon the reasonable request of the Administrative Agent,
to the Collateral Agent with respect to each parcel of real property owned or
leased by the entity that is the subject of such request (not to include, except
in the case the Borrower elects otherwise pursuant to Section 6.12 within the
context of any such acquisition that constitutes a Permitted Acquisition, any
Subsidiary of a Loan Party that is a CFC or a Subsidiary of a Loan Party that is
held directly or indirectly by a CFC to the extent adverse tax consequences to
the Borrower would result therefrom), formation or acquisition title insurance,
land surveys and environmental assessment reports, and such other reports as the
Administrative Agent may reasonably request, each in scope, form and substance
reasonably satisfactory to the Collateral Agent;
     (vii) upon the occurrence and during the continuance of an Event of
Default, with respect to any and all cash dividends paid or payable to it or any
of its Subsidiaries from any of its Subsidiaries from time to time upon the
Administrative Agent’s request, promptly execute and deliver, or cause such
Subsidiary to promptly execute and deliver, as the case may be, any and all
further instruments and take or cause such Subsidiary to take, as the case may
be, all such other action as the Administrative Agent may reasonably deem
necessary in order to obtain and maintain from and after the time such dividend
is paid or payable a perfected, first priority lien on and security interest in
such dividends;
     (viii) at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent may reasonably deem necessary in perfecting and preserving
the Liens of such mortgages,
Terremark Worldwide, Inc. — Credit Agreement

59



--------------------------------------------------------------------------------



 



pledges, assignments, Security Agreement Supplements, IP Security Agreement
Supplements and security agreements; and
     (ix) Notwithstanding anything to the contrary in this Section 6.12, with
respect to any leasehold interest in any real property required to be encumbered
with a first priority Mortgage pursuant to paragraph (iv) of this Section 6.12,
(A) the Borrower shall use commercially reasonable efforts to obtain (y) (1) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the lessor of such leasehold interest, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary, in the
Collateral Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest, and (z) any lessor consent or
approval of such Mortgage as may be required pursuant to the terms of the
applicable lease with respect to such leasehold interest, and (B) if the
Borrower shall fail to obtain the documents referred to in clauses (y) or
(z) above with respect to any such leasehold interest, after using commercially
reasonable efforts to do so, the Borrower shall have no further obligation to
comply with paragraph (iv) of this Section 6.12 with respect to the applicable
leasehold interest. As used in this Section 6.12(ix), “commercially reasonable
efforts” shall require the Borrower to commence the matter referred to with
diligence and in a manner consistent with customary business practices, but
shall not require that the Borrower commence litigation or expend any sums of
money except such sums as may be required to compensate a lessor for reasonable
expenses in reviewing the applicable documentation (including reasonable legal
fees in connection with such review). The Borrower shall promptly, upon request,
provide the Administrative Agent with a report in reasonable detail summarizing
the commercially reasonable efforts undertaken to obtain the items referenced in
this Section 6.12(ix).
          6.13 Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to materially
comply with all Environmental Laws, except for such noncompliance as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.
          6.14 Preparation of Environmental Reports. (a) Within sixty (60) days
of the date hereof, the Loan Parties shall deliver to the Administrative Agent
American Society for Testing and Materials compliant 1527-05 Phase I
environmental site assessment reports, dated January 2007 or later, with respect
to each of the Mortgaged Properties and (b) if at any time the Required Lenders
reasonably believe that the Borrower has materially breached any provision of
this Agreement relating to environmental matters, at the written request of the
Required Lenders, which shall specify in reasonable detail the basis for such
request, provide to the Lenders promptly after such request, at the expense of
the Borrower, an environmental site assessment report or other appropriate
report for any properties described in such request (it being understood that
such request shall relate to such properties that are relevant to such material
breach or material loss), prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of such breach and the estimated cost of any compliance, removal or
remedial action in connection with curing such breach; without limiting the
generality of the foregoing, if the Administrative Agent reasonably determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may,
30 days after written notice to the Borrower of such determination, retain
Terremark Worldwide, Inc. — Credit Agreement

60



--------------------------------------------------------------------------------



 



an environmental consulting firm to prepare such report at the reasonable
expense of the Borrower, and the Borrower hereby agrees to provide and cause any
Subsidiary that owns any property described in such request to reasonable access
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.
          6.15 Further Assurances. Promptly upon the reasonable request by any
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error in the execution, acknowledgment, filing or recordation of any
Loan Document, and (b) execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further deeds, certificates,
assurances and other instruments (including terminating any unauthorized
financing statements) as any Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests now or hereafter intended
to be covered by any of the Collateral Documents to the Liens of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights and Liens
granted or now or hereafter intended or purported to be granted to the Secured
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
          6.16 Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
          6.17 [Intentionally omitted].
          6.18 Interest Rate Hedging. Prior to the 180th day after the Closing
Date (or such later date as may be specified by the Administrative Agent from
time to time in its sole discretion), enter into, and maintain at all times
thereafter, Secured Hedge Agreements reasonably satisfactory to the
Administrative Agent, covering a notional amount of not less than 50% of the sum
of the principal amount of the Term Loans and the Second Lien Loans outstanding
as of the Closing Date for a period not less than 2 years.
          6.19 Post-Closing Covenants. (a) Within 60 days after the Closing Date
(or such later date as the Administrative Agent may specify in its sole
discretion), (i) execute and deliver or cause to be executed and delivered to
the Collateral Agent, Mortgages covering the properties listed on Schedule 6.19
hereto, duly executed by the appropriate Loan Party, together with all
instruments, documents and other agreements and evidence of the types referenced
in clauses (A) through (H) of Section 6.12(iv) with respect to the applicable
Mortgage and Mortgaged property, (ii) pledge to the Collateral Agent, pursuant
to pledge agreements and other appropriate documents (including a separate
guaranty if required) in form and substance reasonably satisfactory to the
Collateral Agent, all of the equity interests of each foreign Subsidiary of the
Borrower, to the extent owned by the Borrower or any Subsidiary of the Borrower,
other than the Specified Foreign Subsidiaries and, in connection therewith,
execute and deliver or cause to
Terremark Worldwide, Inc. — Credit Agreement

61



--------------------------------------------------------------------------------



 



be executed and delivered to the Collateral Agent and the Administrative Agent,
in each case in form and substance reasonably satisfactory to the Agents, such
opinions, corporate certificates and other documents as the Agents may
reasonably require in connection therewith, (iii) such opinions of counsel,
certificates and other corporate documents as may be required by the
Administrative Agent with respect to the execution of the Subsidiary Guaranty or
any other guaranty of the Obligations by any foreign Subsidiary of the Borrower,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and (iv) deliver or cause to be delivered to the Collateral Agent, the
promissory note dated July 6, 2007, made by Network Access Point del Caribe,
S.A. in favor of the Borrower with an outstanding principal amount of $200,000;
and
          (b) Within 15 days after the Closing Date (or such later date as may
be consented to by the Required Lenders (which consent may not be unreasonably
withheld)), execute and deliver or cause to be executed and delivered to the
Collateral Agent account control agreements with respect to all deposit accounts
of the Loan Parties to the extent required by the Security Agreement.
          6.20 Designation of Unrestricted Subsidiaries. The board of directors
of the Borrower may at any time, upon notice to the Administrative Agent,
designate any Subsidiary formed or acquired after the Closing Date as an
Unrestricted Subsidiary; provided that (a) immediately before and after such
designation, no Default shall have occurred and be continuing, (b) immediately
after giving effect to such designation, the Borrower shall be in compliance
with Section 7.10 on a Pro Forma Basis, (c) no Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any other Indebtedness, (d) all representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such designation (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, (e) except in the case of
Subsidiaries acquired in connection with Permitted Acquisitions in which the
consideration paid therefor consisted solely of either Specified Proceeds or
shares of the Borrower’s common stock, the designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower in an
Unrestricted Subsidiary at the date of designation in an amount equal to the net
book value of the Borrower’s investment therein and such Investment shall
otherwise be permitted by Section 7.03(n), and (f) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer, certifying, to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (a) through (e) and
setting forth in reasonable detail the calculations demonstrating satisfaction
of the covenants referred to in clause (b). Notwithstanding the foregoing, a
Subsidiary may only be designated as an Unrestricted Subsidiary as set forth
above if such Subsidiary: (i) has no Indebtedness other than Non-Recourse Debt;
(ii) except as permitted by Section 7.08, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Subsidiary of
the Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or any Subsidiary of the
Borrower than those that might be obtained at the time from Persons who are not
Affiliates of Borrower; (iii) is a Person with respect to which neither Borrower
nor any Subsidiary of the Borrower has any direct or indirect obligation (A) to
subscribe for additional Equity Interests or (B) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and (iv) has not guaranteed or otherwise directly
or indirectly provided credit support for any Indebtedness of Borrower or any
Subsidiary of the Borrower.
Terremark Worldwide, Inc. — Credit Agreement

62



--------------------------------------------------------------------------------



 



          If and for so long as any Unrestricted Subsidiary shall exist, the
Borrower shall comply and cause each of its Unrestricted Subsidiaries to comply
with the following to the extent applicable to it:
     (a) to the extent that any Unrestricted Subsidiary has cash, such
Unrestricted Subsidiary will maintain its own deposit account or accounts,
separate from those of any Loan Party or Restricted Subsidiary, with commercial
banking institutions and ensure that its funds will not be commingled with the
funds of any Loan Party or Restricted Subsidiary and vice versa;
     (b) each Unrestricted Subsidiary will maintain a separate address from the
address of any Loan Party or Restricted Subsidiary and vice versa, or to the
extent any Unrestricted Subsidiary has offices in the same location as any Loan
Party or Restricted Subsidiary, maintain a fair and appropriate allocation of
overhead costs among them, with each such entity bearing its fair share of such
expense;
     (c) each Unrestricted Subsidiary will conduct its affairs strictly in
accordance with its organization documents and observe all applicable corporate
formalities, including holding board meetings, keeping separate minutes of its
meetings, adopting appropriate resolutions, and maintaining accurate and
separate books, records and accounts;
     (d) each Unrestricted Subsidiary will refrain from assuming or guaranteeing
any of the liabilities or pledging any of its assets for the benefit of any Loan
Party or Restricted Subsidiary and each Loan Party and Restricted Subsidiary
will refrain from holding out its credit as being available to satisfy the
obligations of any Unrestricted Subsidiary;
     (e) each Unrestricted Subsidiary will issue separate financial statements
prepared not less frequently than quarterly and prepared in accordance with GAAP
(except for the omission of certain footnotes and other presentation items
required by GAAP with respect to audited financial statements);
     (f) each Unrestricted Subsidiary will refrain from using the stationery of
any Loan Party or Restricted Subsidiary but instead effecting all written
communications in its own name and vice versa; and
     (g) each Unrestricted Subsidiary will conduct all its business in its own
name and avoid the appearance that it is conducting business on behalf of any
Loan Party or any Restricted Subsidiary and vice versa.
          An Unrestricted Subsidiary may be subsequently designated as a
Restricted Subsidiary, provided that any such designation shall be treated as an
acquisition of Equity Interests in a Person that is not a Subsidiary and shall
be subject to all of the conditions and provisions hereof applicable thereto,
including, without limitation, Section 7.03(i).
          6.21 Collateral Access Agreements. The Borrower shall use commercially
reasonable efforts to obtain collateral access agreements, in form and substance
reasonably satisfactory to the Administrative Agent, for those real property
leases listed on Schedule 5.08 (d) that the Borrower and the Administrative
Agent mutually and reasonably identify within 15 days after the Closing Date
following consideration of the value of the equipment and other personal
property located at each such leased real property, in each case executed by the
lessor under the applicable real property lease. Notwithstanding anything to the
contrary in this Agreement, if the Borrower shall fail to obtain the collateral
access agreement with respect to any such real property lease within the
specified time period, after using commercially reasonable efforts to do so, the
Borrower shall have no further obligation to execute and deliver to the
Administrative Agent the same and the condition set forth in this Section 6.21
with respect thereto shall be deemed to be satisfied by the Borrower. The
Borrower shall promptly, upon request,
Terremark Worldwide, Inc. — Credit Agreement

63



--------------------------------------------------------------------------------



 



provide the Administrative Agent with a report in reasonable detail summarizing
the commercially reasonably efforts undertaken to obtain the collateral access
agreements referenced in this Section 6.21.
          6.22 Covenant of Certain Subsidiaries. If at any time after the
Closing Date any of the Specified Foreign Subsidiaries (i) engages in any
business or business activity other than the activities related to its existence
or (ii) owns or acquires any assets or incurs any liabilities or obligations
(other than the liabilities imposed by law, including Taxes and other
liabilities related to its existence) or issues any capital stock other than to
the Borrower or any of its wholly-owned Subsidiaries that is a Subsidiary
Guarantor, the Borrower shall comply, and shall cause such foreign Subsidiary to
comply, with the requirements of Section 6.12 as if such foreign Subsidiary were
a Domestic Subsidiary.
ARTICLE VII
NEGATIVE COVENANTS
          So long as any Lender shall have any Term Commitment hereunder or any
Term Loan or other Obligation hereunder (other than Unaccrued Indemnity Claims)
shall remain unpaid or unsatisfied, the Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly:
          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction any financing statement authorized by the Borrower or any of its
Subsidiaries that names the Borrower or any of its Subsidiaries as debtor, or
sign or suffer to exist any security agreement or other document or instrument
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Part I of Schedule
5.08(b) and any renewals, amendments, supplements, modifications, restatements,
refinancings or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured thereby is not increased
(excluding the amount of any premium paid in respect of such extension, renewal
or refinancing and the amount of reasonable expenses incurred by the Loan
Parties in connection therewith), (iii) none of the Loan Parties or their
Subsidiaries shall become a new direct or contingent obligor and (iv) any such
renewal, amendment, supplement, modification, restatement or extension of the
obligations secured or benefited thereby is permitted by Section 7.02;
     (c) Liens for taxes, assessments or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
     (d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
(including in connection with construction projects involving real property of
the Borrower or its Subsidiaries) with respect to sums which are not overdue for
a period of more than 90 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
Terremark Worldwide, Inc. — Credit Agreement

64



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), tenders, statutory obligations, surety bonds, stay,
customs and appeal bonds, government contracts, performance bonds, return of
money bonds and other obligations of a like nature incurred in the ordinary
course of business;
     (g) easements, rights-of-way, covenants, reservations, restrictions
(including zoning restrictions), licenses, encroachments, protrusions, building
codes, minor defects or irregularities in title and other similar encumbrances
affecting real property that were not incurred in connection with and do not
secure debt and would be disclosed in an accurate survey, which either exist as
of the Closing Date or, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing Indebtedness permitted under Section 7.02(c)(v);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases,
and (iv) such Liens have been created within 120 days after the acquisition of
such property;
     (i) Liens on property or assets of a Person (other than any Equity
Interests in any Person) existing at the time such Person is merged into or
consolidated with the Borrower or any Subsidiary or becomes a Subsidiary of the
Borrower or any Subsidiary Guarantor; provided that any such Lien was not
created in contemplation of such merger, consolidation or investment and does
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary; and provided further that any Indebtedness or other Obligations
secured by such Liens shall otherwise be permitted under Section 7.02;
     (j) Liens created under the Second Lien Loan Documents securing obligations
under the Second Lien Loan Documents, including, without limitation, any
Permitted Incremental Second Lien Acquisition Indebtedness and Permitted
Incremental Junior Capex Indebtedness, other than to the extent such
Indebtedness is incurred under a Junior Credit Agreement, or any Permitted
Refinancing Indebtedness in respect thereof, in all cases subject to provisions
in the Intercreditor Agreement;
     (k) (i) customary banker’s liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts (including securities accounts) maintained by the Borrower or its
Subsidiaries, including those granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; and (ii) Liens deemed to exist in connection with investments in
repurchase agreements meeting the requirements of Cash Equivalents;
Terremark Worldwide, Inc. — Credit Agreement

65



--------------------------------------------------------------------------------



 



     (l) any interest or title of a licensor, sub licensor, lessor or sublessor
with respect to any assets under any license or lease agreement to the Borrower
or any of its Subsidiaries entered into in the ordinary course of business;
     (m) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business; provided that the
same (i) do not in any material respect interfere with the business of the
Borrower or its Subsidiaries or materially detract from the value of the
relative assets of the Borrower or its Subsidiaries and (ii) are subject and
subordinate to any Lien on such assets pursuant to the Collateral Documents;
     (n) Liens which arise under Article 4 of the Uniform Commercial Code in any
applicable jurisdictions on items in collection and documents and proceeds
related thereto;
     (o) precautionary filings of financing statements under the Uniform
Commercial Code of any applicable jurisdictions in respect of operating leases
or consignments entered into by the Borrower or its Subsidiaries in the ordinary
course of business;
     (p) Liens on any property or assets (other than any Equity Interests in any
Person) existing at the time such property or assets is or are purchased or
otherwise acquired by the Borrower or any of its Subsidiaries; provided that any
such Lien was not created in contemplation of such purchase or acquisition and
does not extend to any assets other than the assets so acquired by the Borrower
or such Subsidiary; and provided further that any Indebtedness or other
Obligations secured by such Liens shall otherwise be permitted under
Section 7.02;
     (q) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (r) Liens incurred in connection with the purchase or shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
seller or shipper of such goods or assets or pursuant to customary reservations
or retentions of title arising in the ordinary course of business and in any
case not securing Indebtedness;
     (s) Liens consisting of contractual obligations of any Loan Party to sell
or otherwise dispose of assets (provided that such sale or disposition is
permitted hereunder);
     (t) Liens arising out of judgments, attachments or awards not resulting in
a Default and in respect of which (i) the Borrower or such Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review and (ii) there
shall exist an effective stay of execution and enforcement pending such appeal
or proceedings;
     (u) Liens on unearned insurance premiums to secure Indebtedness to finance
the payment thereof incurred pursuant to Section 7.02(c)(ix);
     (v) licenses permitted under Section 7.05(g); and
     (w) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $2,500,000; provided that no such Lien (i) shall encumber
any of the Equity Interests in the Borrower or any Subsidiary of the Borrower or
(ii) may be granted when any Default shall have occurred and be continuing.
Terremark Worldwide, Inc. — Credit Agreement

66



--------------------------------------------------------------------------------



 



          7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) in the case of the Borrower:
     (i) Indebtedness owed to a wholly-owned Subsidiary Guarantor, which
Indebtedness shall (A) constitute Pledged Debt, (B) be on terms (including
subordination terms) acceptable to the Administrative Agent and (C) if greater
than $1,500,000 be evidenced by promissory notes in form and substance
reasonably satisfactory to the Administrative Agent and such promissory notes
shall be pledged as security for the Obligations of the holder thereof under the
Loan Documents to which such holder is a party and delivered to the Collateral
Agent pursuant to the terms of the Security Agreement;
     (ii) Indebtedness under the Second Lien Credit Agreement in an aggregate
principal amount not to exceed $100,000,000 plus any Permitted Incremental
Second Lien Acquisition Indebtedness and any Permitted Incremental Junior Capex
Indebtedness, and Indebtedness under any Junior Credit Agreement that
constitutes Permitted Incremental Junior Capex Indebtedness, and any Permitted
Refinancing Indebtedness in respect of any thereof; and
     (iii) Specified Convertible Debt;
     (b) in the case of any Subsidiary, (i) Indebtedness owed to the Borrower or
to a wholly-owned Subsidiary Guarantor; provided that (A) such Indebtedness
(1) shall constitute Pledged Debt and (2) if greater than $1,000,000, shall be
evidenced by promissory notes in form and substance reasonably satisfactory to
the Administrative Agent and such promissory notes shall be pledged as security
for the Obligations of the holder thereof under the Loan Documents to which such
holder is a party and delivered to the Collateral Agent pursuant to the terms of
the Security Agreement and (B) in the case of any such Indebtedness of a
Subsidiary if any, that is not a Loan Party, or that is a Subsidiary Guarantor
that is not wholly-owned, such Indebtedness shall be (1) on terms reasonably
acceptable to the Administrative Agent and (2) in an aggregate amount for all
such Subsidiaries not to exceed $2,000,000 at any time outstanding and
(ii) Guarantees of the “Obligations” as defined in the Second Lien Credit
Agreement and any guarantees under the documentation related to any Junior
Credit Agreement that constitutes Permitted Incremental Junior Capex
Indebtedness (but only to the extent that such Subsidiary shall have Guaranteed
the Obligations as defined herein); and
     (c) in the case of the Borrower and the Subsidiary Guarantors, without
duplication:
     (i) Indebtedness under the Loan Documents;
     (ii) Indebtedness in respect of Swap Contracts not for speculative
purposes, incurred in the ordinary course of business and consistent with
prudent business practice;
     (iii) Surviving Indebtedness outstanding on the date hereof and listed on
part (b) of Schedule 5.05 and Permitted Refinancing Indebtedness in respect of
such Surviving Indebtedness;
     (iv) Guarantees of the Borrower or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any of the
wholly-owned Subsidiary Guarantors;
Terremark Worldwide, Inc. — Credit Agreement

67



--------------------------------------------------------------------------------



 



     (v) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(h) and Indebtedness of any Person that
becomes a Subsidiary Guarantor after the date hereof in accordance with the
terms of Section 7.03(i) which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person becoming a Subsidiary); provided that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$20,000,000;
     (vi) [Intentionally omitted];
     (vii) Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors and employees (or their estates,
spouses or former spouses) of the Borrower or any Subsidiary Guarantor issued to
purchase or redeem capital stock of the Borrower permitted by Section 7.06;
provided that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $1,000,000;
     (viii) Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other similar
arrangements consisting of netting arrangements and overdraft protections
incurred in the ordinary course of business and not in excess of $5,000,000 in
the aggregate at any time outstanding, provided that any obligations arising in
respect of overdraft protections shall be extinguished within five Business
Days;
     (ix) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and
     (x) letters of credit to support workers compensation obligations, bankers
acceptances, performance bonds, surety bonds and performance guarantees of the
Borrower or any Subsidiary Guarantor, in each case, in the ordinary course of
business consistent with past practice, not to exceed $5,000,000 in the
aggregate at any time outstanding; and
     (xi) unsecured Indebtedness (except as may be secured to the extent set
forth in Section 7.01(w)) in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding, incurred at a time when no Default has
occurred and is continuing.
     (d) For purposes of determining compliance with this Section 7.02, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in clauses (i) through (xi) of the
immediately preceding paragraph (c), the Borrower shall, in its sole discretion,
classify such item of Indebtedness in any manner that complies with this
Section 7.02 and will only be required to include the amount and type of such
Indebtedness in one of such clauses. Accrual of interest, accretion of accreted
value and the payment of interest through the issuance of shares of the
Borrower’s common stock paid-in-kind shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.02.
     7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
Terremark Worldwide, Inc. — Credit Agreement

68



--------------------------------------------------------------------------------



 



     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) (i) Investments of the Borrower in any wholly-owned Subsidiary
Guarantor and Investments of any wholly-owned Subsidiary in the Borrower or in
another wholly-owned Subsidiary Guarantor and (ii) additional common equity
Investments by the Borrower in any wholly-owned Subsidiary Guarantor or by a
wholly-owned Subsidiary Guarantor in any other wholly-owned Subsidiary
Guarantor;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof in connection with the settlement of delinquent
accounts in the ordinary course of business or from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.02;
     (f) Investments existing on the date hereof and set forth on
Schedule 7.03(f);
     (g) Investments by the Borrower or any Subsidiary in Swap Contracts
permitted under Section 7.02(c)(ii);
     (h) Investments consisting of intercompany debt permitted under
Section 7.02(a)(i) or 7.02(b) or constituting Capital Expenditures permitted
under Section 7.11;
     (i) Permitted Acquisitions of Persons that, upon the consummation thereof,
will be at least 80% directly or indirectly owned by the Borrower (including,
without limitation, as a result of a merger or consolidation);
     (j) prepaid expenses or lease, utility and other similar deposits, in each
case made in the ordinary course of business;
     (k) promissory notes or other obligations of officers or other employees of
such Loan Party or such Subsidiary acquired in the ordinary course of business
in connection with such officers’ or employees’ acquisition of Equity Interests
in such Loan Party or such Subsidiary (to the extent such acquisition is
permitted under this Agreement), so long as no cash is advanced by the Borrower
or any of its Subsidiaries in connection with such Investment;
     (l) pledges and deposits permitted under Section 7.01 and endorsements for
collection or deposit in the ordinary course of business to the extent permitted
under Section 7.02(c)(viii);
     (m) Investments in joint ventures and in Subsidiaries that are not
wholly-owned Subsidiaries not exceeding $5,000,000 in the aggregate that are
made at a time when no Default has occurred and is continuing;
     (n) other Investments (including those of the types described in clauses
(a) through (m) above) not exceeding $5,000,000 in the aggregate that are made
at a time when no Default has occurred and is continuing;
Terremark Worldwide, Inc. — Credit Agreement

69



--------------------------------------------------------------------------------



 



     (o) Investments consisting of any deferred portion (including promissory
notes and non-cash consideration) of the sales price received by the Borrower or
any Subsidiary in connection with any Disposition permitted hereunder;
     (p) Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;
     (q) Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers; and
     (r) so long as no Default shall have occurred and be continuing or shall
exist after giving effect thereto, additional Investments in Terremark Latin
America (Brasil) Ltda., Dedigate, N.V., NAP de las Americas Madrid S.A.,
Terremark West Africa Canary Islands, S.L.U., Data Return Ltd. and any future
wholly-owned Subsidiary of the Borrower that is a CFC, provided that the
Borrower has complied with Section 6.12 with respect to such Person and its
direct and indirect shareholders to the same extent as though each such Person
were a Domestic Subsidiary and not a CFC, and, anything contained herein to the
contrary notwithstanding, each such Person shall thereafter be deemed to be a
Domestic Subsidiary and not a CFC for all purposes of this Agreement; provided
further that the aggregate amount of all such Investments at any one time
outstanding shall not exceed $20,000,000.
          7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be a wholly-owned
Subsidiary Guarantor;
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to a wholly-owned
Subsidiary; provided that a Subsidiary Guarantor may make such Disposal only to
the Borrower or a wholly-owned Subsidiary Guarantor;
     (c) any Subsidiary which is not a Loan Party may dispose of all or
substantially all its assets to the Borrower or another Subsidiary;
     (d) any Subsidiary may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it to the extent the
transaction constitutes a Disposition permitted pursuant to Section 7.05 hereof;
and
     (e) in connection with any acquisition permitted under Section 7.03, any
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a wholly owned Subsidiary and the Person
surviving any such merger involving a Subsidiary Guarantor shall be a Subsidiary
Guarantor;
Terremark Worldwide, Inc. — Credit Agreement

70



--------------------------------------------------------------------------------



 



provided, however, that in each case, immediately after giving effect thereto,
no Default shall have occurred and be continuing.
          7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
     (a) Dispositions of obsolete or worn out property or property no longer
used in the business of the Borrower or its Subsidiaries, whether now or
hereafter owned or leased, in the ordinary course of business of such Loan
Party;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary Guarantor or by the Borrower to a wholly-owned
Subsidiary Guarantor, including upon liquidation of the entity effecting such
Disposition;
     (e) Dispositions permitted by Section 7.04 (disregarding subsection (d)
thereof);
     (f) cancellations of any intercompany Indebtedness among the Loan Parties
(other than Indebtedness of a non-wholly-owned Subsidiary owed to another Loan
Party);
     (g) the licensing of intellectual property to third Persons on customary
terms in the ordinary course of business;
     (h) the sale, lease, sub-lease, license, sub-license or consignment of
personal or real property of the Borrower or its Subsidiaries in the ordinary
course of business and leases or subleases of real property permitted by clause
(a) for which rentals are paid on a periodic basis over the term thereof;
     (i) the settlement or write-off of accounts receivable or sale, discount or
compromise of overdue accounts receivable for collection in the ordinary course
of business consistent with past practice;
     (j) the sale, exchange or other disposition of cash and Cash Equivalents in
the ordinary course of business;
     (k) to the extent required by applicable law, the sale or other disposition
of a nominal amount of Equity Interests in any Subsidiary on terms reasonably
acceptable to the Administrative Agent in order to qualify members of the board
of directors or equivalent governing body of such Subsidiary;
     (l) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at least 75% of the
purchase price for such asset shall be paid to the Borrower or such Subsidiary
in cash, (ii) the Net Cash Proceeds from any such Disposition shall be applied
in accordance with the provisions of the Second Lien Credit Agreement and this
Agreement, (iii) at the time of such Disposition, no Default shall exist or
would result from such Disposition and (iv) the aggregate book value of all
property Disposed of in reliance on this clause (l) shall not exceed $2,000,000
in any fiscal year or $10,000,000 in the aggregate during the term of this
Agreement;
Terremark Worldwide, Inc. — Credit Agreement

71



--------------------------------------------------------------------------------



 



     (m) Dispositions constituting a taking by condemnation or eminent domain or
transfer in lieu thereof, or a transfer subsequent to a total loss or
constructive total loss of property for which proceeds are payable in respect
thereof under any policy of property insurance;
     (n) sales of non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Borrower or its Subsidiaries; and
     (o) any grant of an option to purchase, lease or acquire property in the
ordinary course of business, so long as the Disposition resulting from the
exercise of such option would otherwise be permitted under this Section 7.05;
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(o) (other than Section 7.05(d)) shall in any event be for fair
market value; provided further that in the event any Disposition otherwise
permitted under this Section 7.05 shall consist of a Disposition of Equity
Interests in a Subsidiary, such Disposition shall in no event be of less than
100% of such Equity Interests, except in the case of a Disposition pursuant to
Section 7.05(k).
          7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and the
Subsidiary Guarantors, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
     (b) any Subsidiary may accept capital contributions from its parent to the
extent permitted under Section 7.03(c)(ii);
     (c) the Borrower may declare and make dividend payments or other
distributions payable solely in its common stock or other common Equity
Interests and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the stock or other Equity Interests of such
Person;
     (d) the Borrower may issue and sell shares of its common stock;
     (e) the Borrower may declare and make cash dividend payments in respect of
the Borrower’s Series I Preferred Stock; provided, however, that (i) no such
dividends shall be declared or paid if a Default shall have occurred and be
continuing, and (ii) the aggregate amount of all payments under this
Section 7.06(e) shall not exceed $800,000 in any fiscal year; and
     (f) the Borrower may purchase (with cash or notes) its Equity Interests
from former directors or employees of the Borrower or its Subsidiaries, their
estates, spouses or former spouses in connection with the termination of such
employee’s employment (or such director’s directorship) and the Borrower may
make payments on any notes issued in connection with any such repurchase;
provided, however, that (i) no such purchase or distribution and no payment on
any such note shall be made if a Default shall have occurred and be continuing,
(ii) no such note shall require any payment if such payment is prohibited by the
terms hereof and (iii) the
Terremark Worldwide, Inc. — Credit Agreement

72



--------------------------------------------------------------------------------



 



aggregate amount of all payments under this Section 7.06(f) (including payments
in respect of any such purchase or any such notes) shall not exceed $1,000,000
during the term of this Agreement.
To the extent that the Borrower or its Subsidiaries are permitted to make any
Restricted Payments pursuant to this Section 7.06, the same may be made as a
loan or advance to the recipient thereof, and in such case the amount of such
loan or advance so made shall reduce the amount of Restricted Payments that may
be made by the Borrower and its Subsidiaries in respect thereof.
          7.07 Change in Nature of Business; Borrower as Subsidiary. Engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related, ancillary, or incidental thereto. The
Borrower shall not become a Subsidiary of any other Person.
          7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of the
wholly-owned Subsidiary Guarantors or between and among any wholly-owned
Subsidiary Guarantors, and (b) reasonable compensation and indemnities to
officers and directors.
          7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document and
the Second Lien Loan Documents) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor, to make intercompany loans or advances to the Borrower or any
Subsidiary Guarantor or to repay such loans or advances, or to otherwise
transfer property to or invest in the Borrower or any Subsidiary Guarantor,
except for any agreement in effect (A) on the date hereof or (B) at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit (A) any such limitation incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(c)(v) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness, or (B) customary anti-assignment provisions in
contracts restricting the assignment thereof or (C) provisions in leases of real
property that prohibit mortgages or pledges of the lessee’s interest under such
leases or (D) customary restrictions in leases, subleases, licenses and
sublicenses; or (b) requires the grant by a Loan Party of a Lien to secure an
obligation of such Loan Party if a Lien is granted to secure another obligation
of such Loan Party.
Terremark Worldwide, Inc. — Credit Agreement

73



--------------------------------------------------------------------------------



 



          7.10 Financial Covenants.
          (a) Total Leverage Ratio. Permit the Total Leverage Ratio, as at the
end of any period of four fiscal quarters set forth below, to be greater than
the ratio set forth below opposite such period:

      Four Fiscal Quarters Ending   Maximum Total Leverage Ratio December 31,
2007   10.000:1.00 March 31, 2008   9.000:1.00 June 30, 2008   7.500:1.00
September 30, 2008   6.500:1.00 December 31, 2008   5.375:1.00 March 31, 2009  
4.650:1.00 June 30, 2009   4.000:1.00 September 30, 2009   3.400:1.00
December 31, 2009   3.150:1.00 March 31, 2010   3.000:1.00 June 30, 2010  
3.000:1.00 September 30, 2010   3.000:1.00 December 31, 2010   3.000:1.00
March 31, 2011   2.000:1.00 June 30, 2011   2.000:1.00 September 30, 2011  
2.000:1.00 December 31, 2011   2.000:1.00 March 31, 2012   1.500:1.00 June 30,
2012   1.500:1.00

          (b) First Lien Leverage Ratio. Permit the First Lien Leverage Ratio,
as at the end of any period of four fiscal quarters set forth below, to be
greater than the ratio set forth below opposite such period:

      Four Fiscal Quarters Ending   Maximum First Lien Leverage Ratio
December 31, 2007   6.000:1.00 March 31, 2008   5.500:1.00 June 30, 2008  
4.500:1.00 September 30, 2008   3.750:1.00 December 31, 2008   3.250:1.00
March 31, 2009   2.750:1.00 June 30, 2009   2.350:1.00 September 30, 2009  
2.150:1.00 December 31, 2009   1.900:1.00 March 31, 2010   1.750:1.00 June 30,
2010   1.750:1.00 September 30, 2010   1.750:1.00 December 31, 2010   1.750:1.00
March 31, 2011   1.500:1.00 June 30, 2011   1.500:1.00 September 30, 2011  
1.500:1.00 December 31, 2011   1.500:1.00 March 31, 2012   1.500:1.00 June 30,
2012   1.500:1.00

Terremark Worldwide, Inc. — Credit Agreement

74



--------------------------------------------------------------------------------



 



          (c) Interest Coverage Ratio. Permit the Interest Coverage Ratio, as at
the end of any period of four fiscal quarters set forth below, to be less than
the ratio set forth below opposite such period:

      Four Fiscal Quarters Ending   Minimum Interest Coverage Ratio December 31,
2007   0.850:1.00 March 31, 2008   0.950:1.00 June 30, 2008   1.150:1.00
September 30, 2008   1.400:1.00 December 31, 2008   1.675:1.00 March 31, 2009  
1.850:1.00 June 30, 2009   2.000:1.00 September 30, 2009   2.175:1.00
December 31, 2009   2.325:1.00 March 31, 2010   2.500:1.00 June 30, 2010  
2.500:1.00 September 30, 2010   2.500:1.00 December 31, 2010   2.500:1.00
March 31, 2011   3.500:1.00 June 30, 2011   3.500:1.00 September 30, 2011  
3.500:1.00 December 31, 2011   3.500:1.00 March 31, 2012   3.500:1.00 June 30,
2012   3.500:1.00

          7.11 Capital Expenditures. Make any Capital Expenditure in any fiscal
quarter or fiscal year, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries, the amounts set forth below
opposite such fiscal quarter or fiscal year, as the case may be:

      Fiscal Period Maximum Capital Expenditures Fiscal quarter ended
December 31, 2007   $41,600,000 Fiscal quarter ended March 31, 2008  
$44,200,000 Fiscal quarter ended June 30, 2008   $40,900,000 Fiscal quarter
ended September 30, 2008   $29,000,000 Fiscal quarter ended December 31, 2008  
$10,900,000 Fiscal quarter ended March 31, 2009   $22,600,000 Fiscal quarter
ended June 30, 2009   $20,600,000 Fiscal quarter ended September 30, 2009  
$9,840,000 Fiscal quarter ended December 31, 2009   $5,770,000 Fiscal year ended
March 31, 2010   $41,100,000 Fiscal year ended March 31, 2011   $22,100,000
Fiscal year ended March 31, 2012   $22,100,000

provided, however, that (A) so long as (1) no Default has occurred and is
continuing or would result from any such expenditure, and (2) after giving
effect to such expenditures, total Capital Expenditures for the period from the
Closing Date through the end of the current fiscal quarter are not more than 10%
greater
Terremark Worldwide, Inc. — Credit Agreement

75



--------------------------------------------------------------------------------



 



than the total projected Capital Expenditures for the same period set forth in
the forecasts referenced in Section 5.05(f), the Borrower may, in such fiscal
quarter, make Capital Expenditures that otherwise would have been permitted to
be made in either or both of the two fiscal quarters immediately following such
fiscal quarter, and in such event such additional Capital Expenditures shall
reduce the amounts available in such following fiscal quarters by a like amount
(allocated first to the first succeeding fiscal quarter and then to the second);
provided however that notwithstanding anything to the contrary in the
immediately preceding proviso, with regard to any fiscal year, the Borrower may
only make such Capital Expenditures as are permitted to be made in such fiscal
year and additional Capital Expenditures that otherwise would have been
permitted to be made in the one fiscal quarter immediately following such fiscal
year; and (B) so long as no Default has occurred and is continuing or would
result therefrom, any amount allocated to any fiscal quarter in the table set
forth above which is not expended in such fiscal quarter may be carried over for
expenditure during the next fiscal quarter. In addition to the foregoing Capital
Expenditures, and provided that no Default shall have occurred and be continuing
and the Borrower shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.10, the Borrower and its Subsidiaries may make
additional Capital Expenditures at any time that are paid with Specified
Proceeds (excluding, for the avoidance of doubt, any Specified Proceeds that are
applied to Permitted Acquisitions).
          7.12 Amendments of Organization Documents. Amend any of its
Organization Documents in a manner adverse to the Lenders.
          7.13 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by generally accepted accounting
principles, or (b) fiscal year.
          7.14 Prepayments, Amendments, Etc. of Indebtedness. (a) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness, except (i) the prepayment of the Term Loans in
accordance with the terms of this Agreement, (ii) regularly scheduled or
required repayments or redemptions of Indebtedness listed on part (b) of
Schedule 5.05, or (iii) prepayments of Second Lien Loans otherwise permitted by
Section 2.03(b) or (iv) any prepayment, redemption, purchase, defeasance or
other satisfaction of any Indebtedness made with the proceeds of Permitted
Refinancing Indebtedness or; or (b) amend, modify or change any subordination
provisions or any other provisions in any manner materially adverse to the
Lenders any term or condition of any such Indebtedness listed on part (b) of
Schedule 5.05 or any indebtedness under any Junior Credit Agreement or any
Qualified Convertible Debt.
          7.15 Modification of Second Lien Loan Documents. Amend, supplement or
otherwise modify in any manner any of the terms or provisions contained in, or
applicable to, any Second Lien Loan Documents, to the extent any such amendment,
modification or change is not permitted under the terms of the Intercreditor
Agreement.
          7.16 Partnerships, Etc. Become a general partner in any general or
limited partnership or joint venture.
          7.17 Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts for speculative purposes or any similar speculative
transactions, which are, in any case, inconsistent with prior practice and not
otherwise made in the ordinary course of business.
          7.18 Formation of Subsidiaries. Organize or invest in any new
Subsidiary except as permitted under Section 7.03.
Terremark Worldwide, Inc. — Credit Agreement

76



--------------------------------------------------------------------------------



 



          7.19 Designation as Designated Senior Debt. Designate any other
Indebtedness of the Loan Parties as “Designated Senior Debt” for purposes of any
subordinated debt.
          7.20 Minimum Unrestricted Cash. Permit the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries to
be less than $10,000,000 at any time.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an Event
of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Term Loan, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.03, 6.04,
6.05(a) , 6.09, 6.10, 6.11, 6.12, 6.19 or 6.20 or Article VII, or (ii) the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Section 6.02 or 6.15, and such failure continues for 5 days, or
(iii) any of the Subsidiary Guarantors fails to perform or observe any term,
covenant or agreement contained in Section 7 of the Subsidiary Guaranty; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default; Cross-Acceleration. (i) Any Loan Party or any of its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and, except
in the case of any such payment due at scheduled maturity or by acceleration,
such payment is not made within any applicable grace period, in respect of
(1) the Second Lien Credit Agreement or (2) any other Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement or indenture) for purposes of this clause (A) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
accelerated, repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under
Terremark Worldwide, Inc. — Credit Agreement

77



--------------------------------------------------------------------------------



 



any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as defined in
such Swap Contract) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount in excess of the Threshold
Amount; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Document. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority (subject
to Permitted Liens) lien on and security interest
Terremark Worldwide, Inc. — Credit Agreement

78



--------------------------------------------------------------------------------



 



in the Collateral purported to be covered thereby; or any Loan Party contests in
any manner the validity, perfection or priority of any lien or security interest
in the Collateral purported to be covered thereby; or
     (m) “Second Lien Event of Default”. An “Event of Default” (as defined in
the Second Lien Credit Agreement) shall have occurred and be continuing under
the Second Lien Credit Agreement.
          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare any or all of the unpaid principal amount of all outstanding
Term Loans, any or all interest accrued and unpaid thereon, and any or all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, whereupon the same shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower;
     (c) exercise on behalf of itself, the other Agents and the Lenders all
rights and remedies available to it, the other Agents and the Lenders under the
Loan Documents and applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of any Agent or any Lender.
          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Term Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Agents in their capacities
as such ratably among them in proportion to the amounts described in this clause
First payable to them;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Hedge Banks (including fees, charges and disbursements of
counsel to the respective Lenders and the Hedge Banks), ratably among them in
proportion to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans and other Obligations, and to payment of
premiums and other fees (including any interest thereon) under any Secured Hedge
Agreements, ratably among the
Terremark Worldwide, Inc. — Credit Agreement

79



--------------------------------------------------------------------------------



 



Lenders and the Hedge Banks in proportion to the respective amounts described in
this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and settlement amounts and other termination payment
obligations under Secured Hedge Agreements, ratably among the Lenders and the
Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Agents and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Agents and the other Secured Parties on such date; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full (excluding, for this purpose, any Unaccrued Indemnity
Claims), to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
          9.01 Authorization and Action. Each Lender and on behalf of itself and
its Affiliates as potential Hedge Banks, hereby irrevocably appoints Credit
Suisse to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents for the benefit of the Secured Parties and Credit Suisse to
act on its behalf as the Collateral Agent hereunder and under the other Loan
Documents for the benefit of the Secured Parties and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Term Notes), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or, if required hereby, all
Lenders), and such instructions shall be binding upon all Lenders and all
holders of Term Notes; provided, however, that no Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or applicable law.
          9.02 Agent’s Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Term Note as the holder thereof until, in the
case of the Administrative Agent, the Administrative Agent receives and accepts
an Assignment and Assumption entered into by the Lender that is the payee of
such Term Note, as assignor, and an Eligible Assignee, as assignee, or, in the
case of the Collateral Agent, such Agent has received notice from the
Administrative Agent that it has received and accepted such Assignment and
Assumption, in each case as provided in Section 10.06; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Secured Party and shall not be responsible to any Secured
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at
Terremark Worldwide, Inc. — Credit Agreement

80



--------------------------------------------------------------------------------



 



any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party, and shall be deemed to have
no knowledge of any Default or Event of Default unless such Agent shall have
received notice thereof in writing from a Lender or a Loan Party stating that a
Default or an Event of Default has occurred and specifying the nature thereof;
(e) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
electronic mail or Internet or intranet posting or other distribution) believed
by it to be genuine and signed or sent by the proper party or parties. Without
limitation on any other provision hereof, neither Agent shall be deemed to have
notice or knowledge of an Event of Default unless written notice thereof has
been received from the Borrower or any Lender.
          9.03 Credit Suisse and Affiliates. With respect to its Term
Commitment, the Term Loans made by it and the Term Notes issued to it, if any,
Credit Suisse and any successor Agent shall have the same rights and powers
under the Loan Documents as any other Lender or other Secured Party and may
exercise the same as though it were not an Agent; and each of the terms “Lender”
and “Secured Party” shall, unless otherwise expressly indicated, include Credit
Suisse in its individual capacity. Credit Suisse and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiaries of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Credit Suisse was not an Agent and without any duty to account therefor to
the Lenders or any other Secured Party. No Agent shall have any duty to disclose
any information obtained or received by it or any of its Affiliates relating to
any Loan Party or any Subsidiaries of any Loan Party to the extent such
information was obtained or received in any capacity other than as such Agent.
          9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 6.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
9.05 Indemnification of Agents.
          (a) Each Lender severally agrees to indemnify each Agent or any
Related Party (in each case, to the extent not reimbursed by the Borrower) from
and against such Lender’s Applicable Percentage of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits or other
proceedings, costs, expenses or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against such Agent or any
Related Party in any way relating to or arising out of the Loan Documents or any
action taken or omitted by such Agent or any Related Party under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits or other proceedings, costs,
expenses or disbursements resulting from such Agent’s or any Related Party’s
gross negligence or willful misconduct as found in a final non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse each Agent or any Related Party
promptly upon demand for its Applicable Percentage of any costs and expenses
(determined as of the time that the applicable unreimbursed expense or indemnity
Terremark Worldwide, Inc. — Credit Agreement

81



--------------------------------------------------------------------------------



 



payment is sought) (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrower under Section 10.04, to the extent that such
Agent or any Related Party is not promptly reimbursed for such costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 9.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. The obligations of the Lenders under this subsection
(a) are subject to the provisions of Section 2.09(d).
          (b) The failure of any Lender to reimburse any Agent or any Related
Party, as the case may be, promptly upon demand for its Applicable Percentage of
any amount required to be paid by the Lenders to such Agent or any Related
Party, as the case may be, as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse such Agent or Related Party, as the
case may be, for its Applicable Percentage of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse such Agent or
Related Party, as the case may be, for such other Lender’s Applicable Percentage
of such amount. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 9.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.
          9.06 Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent (which, unless an Event of Default has occurred and is continuing at the
time of such appointment, shall be reasonably acceptable to the Borrower). If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which, unless an Event of Default shall have occurred
and is continuing, shall be reasonably acceptable to the Borrower and which
shall be a commercial bank organized under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation under this Section 9.06 no successor Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(a) the retiring Agent’s resignation shall become effective, (b) the retiring
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
of the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.
          9.07 Arranger Has No Liability. It is understood and agreed that the
Arranger shall not have any duties, responsibilities or liabilities under or in
respect of this Agreement whatsoever.
          9.08 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or
Terremark Worldwide, Inc. — Credit Agreement

82



--------------------------------------------------------------------------------



 



otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Agents and the
other Secured Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Agents and the other
Secured Parties and their respective agents and counsel and all other amounts
due the Lenders and the Agents under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.06 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or any other Secured Party or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any other Secured Party in any such
proceeding.
          9.09 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Collateral Agent and the Administrative Agent, at their option and
in their discretion:
     (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon payment in full of all
Obligations (other than Unaccrued Indemnity Claims), including all obligations
under all Secured Hedge Agreements, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;
     (b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
          Upon request by the Administrative Agent or the Collateral Agent at
any time, the Required Lenders (or, if necessary, all Lenders) will confirm in
writing the authority of the Agents to release its interest in particular types
or items of property, or to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty pursuant to this Section 9.09. In each
case as specified in this Section 9.09, the Administrative Agent and the
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to
Terremark Worldwide, Inc. — Credit Agreement

83



--------------------------------------------------------------------------------



 



evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to release such Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.
          9.10 Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 10.06) hereby (i) acknowledges that Credit Suisse
is acting under the Intercreditor Agreement in multiple capacities as the
Administrative Agent, the Collateral Agent and the collateral agent under the
Intercreditor Agreement and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Credit Suisse any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 10.06) hereby
authorizes and directs Credit Suisse to enter into the Intercreditor Agreement
on behalf of such Lender and agrees that Credit Suisse, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the Collateral Documents, the terms
of the Intercreditor Agreement shall govern and control.
          9.11 Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page, preamble or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “bookrunner,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
ARTICLE X
MISCELLANEOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent or the Collateral
Agent with the written consent of the Required Lenders) and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) extend or increase the Term Commitment of any Lender (or reinstate any
Term Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;
     (b) postpone any date scheduled for any payment of principal or interest or
fees under Section 2.04, 2.05 or 2.06 without the written consent of each Lender
directly affected thereby (provided that the consent of each Lender shall be
required to extend the Maturity Date);
     (c) reduce or forgive the principal of, or the rate of interest specified
herein on any Term Loan, or (subject to clause (iii) of the second proviso to
this Section 10.01), any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby;
Terremark Worldwide, Inc. — Credit Agreement

84



--------------------------------------------------------------------------------



 



     (d) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
     (e) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or
     (f) release all or substantially all of the value of the Subsidiary
Guaranty, without the written consent of each Lender;
and provided further that, without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, (i) no
amendment, waiver or consent shall, unless in writing and signed by an Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, such Agent under this Agreement or any other
Loan Document; (ii) Section 10.06(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Term Loans are being funded by an SPC at the time of such amendment, waiver or
other modification; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Term Commitment of such Lender may not be increased or extended
without the consent of such Lender.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders and the
Borrower (a) to add one or more additional credit facilities to this Agreement
(the proceeds of which may be used to refinance the First Lien Facility) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders (other than for purposes of the amendment
adding such credit facilities).
10.02 Notices and Other Communications; Facsimile Copies.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the Collateral Agent,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to
Terremark Worldwide, Inc. — Credit Agreement

85



--------------------------------------------------------------------------------



 



have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Terremark Worldwide, Inc. — Credit Agreement

86



--------------------------------------------------------------------------------



 



          10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower agrees to pay on demand (i) all reasonable costs and expenses of the
Arranger and each Agent and its Affiliates in connection with the preparation,
execution, delivery, administration, modification and amendment (or proposed
modification or amendment) of, or any consent or waiver (or proposed consent or
waiver) under, the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated) (including, without limitation, (A) all
due diligence, collateral review, arrangement, syndication, transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses and (B) the reasonable fees and expenses of
counsel for each Agent with respect thereto, with respect to advising such Agent
as to its rights and responsibilities and ongoing administration of the Loan
Documents, or the perfection, protection, interpretation or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries and with respect to presenting claims in or otherwise participating
in or monitoring any bankruptcy, insolvency or other similar proceeding
involving creditors’ rights generally and any proceeding ancillary thereto),
(ii) all costs and expenses of each Agent and each Lender in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally and all costs and
expenses of each Agent and its Affiliates with respect to any negotiations
arising out of any Default (including, without limitation, the fees and expenses
of counsel for each Agent and each Lender with respect thereto); provided that
the Borrower shall not be required to reimburse the legal fees and expenses of
more than one outside counsel (in addition to special counsel and up to one
local counsel in each applicable local jurisdiction) for all Persons indemnified
under this Section 10.04(a) (which shall be selected by the Administrative
Agent) unless, in the reasonable opinion of the Administrative Agent,
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest. The Borrower further
agrees to pay any stamp or other taxes that may be payable in connection with
the execution or delivery of any Loan Document.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Arranger, the Administrative Agent (and any sub-agent thereof), each Agent, each
Lender and each Related Party of any of the foregoing Persons and their
respective successors and assigns (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual losses (other than lost profit), claims, damages, liabilities, costs and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of (A) the commitment papers related to financing the Transaction,
(B) this Agreement, (C) any other Loan Document or (D) any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby and the contemplated use of the
proceeds of Term Loans hereunder, (ii) any Term Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee (or
any of its Subsidiaries or their respective officers, directors, employees or
controlling persons).
Terremark Worldwide, Inc. — Credit Agreement

87



--------------------------------------------------------------------------------



 



          (c) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender, in
its sole discretion.
          (e) Payments. All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the other Obligations.
          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06 Successors and Assigns.
          (a) Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Administrative Agent, the Collateral Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Term Commitment and the Term Loans at the time owing to it);
provided, however, that (i) such assignment must be consented to by the
Administrative Agent (which consent may not be unreasonably withheld or
delayed), (ii) the Borrower shall have been given notice by the Administrative
Agent (provided that failure to give such
Terremark Worldwide, Inc. — Credit Agreement

88



--------------------------------------------------------------------------------



 



notice shall not invalidate such assignment as between the assignor and the
assignee), (iii) the amount of the Term Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall be in an amount that is an integral multiple of $1,000,000 (or the
entire remaining amount of such Lender’s Term Commitment), provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met,
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), (v) the assignee, if it shall
not be a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire and the applicable tax
forms, and (vi) the assignee shall not be the Borrower or an Affiliate or
Subsidiary of the Borrower. Upon acceptance and recording pursuant to subsection
(e) of this Section 10.06, from and after the effective date specified in each
Assignment and Assumption, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01, 3.04 and 10.04, as well as to any
Fees accrued for its account and not yet paid). The Administrative Agent shall
in no event be liable for the failure to notify the Borrower of an assignment of
a Term Loan pursuant to clause (ii) hereof and failure by the Administrative
Agent to provide such notice shall in no way affect the validity or
effectiveness of such assignment.
          (c) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Term Commitment, and the outstanding balances of its Term Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption; (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of any Loan Party
or the performance or observance by any Loan Party of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (iii) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 5.05 or delivered pursuant to Section 6.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Arranger, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (vi) such assignee appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the
Terremark Worldwide, Inc. — Credit Agreement

89



--------------------------------------------------------------------------------



 



Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Commitment
of, and principal amount of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and the Collateral
Agent, at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
and applicable tax forms completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder) and the written consent of the
Administrative Agent to such assignment, the Administrative Agent shall promptly
(i) accept such Assignment and Assumption, and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this subsection (e).
          (f) Each Lender may, without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Commitment and the Term Loans);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 3.01 and 3.05 to the same extent as if they
were Lenders (but, with respect to any particular participant, to no greater
extent than the Lender that sold the participation to such participant) and
(iv) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Term Loans
and to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable hereunder or the amount of principal of or the rate at which interest is
payable on the Term Loans, extending any scheduled principal payment date or
date fixed for the payment of interest on the Term Loans, increasing or
extending the Term Commitments or releasing all or any substantial part of the
Collateral or the value of the Subsidiary Guaranty).
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 10.06, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that disclosure of Information to any
proposed assignee or participant shall be subject to Section 10.07.
          (h) Any Lender may at any time, without the consent of or notice to
any Person, assign all or any portion of its rights under this Agreement to
secure extensions of credit to such Lender or in support of obligations owed by
such Lender; provided that no such assignment shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.
Terremark Worldwide, Inc. — Credit Agreement

90



--------------------------------------------------------------------------------



 



          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Term Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Term Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Term Loan, the Granting
Lender shall be obligated to make such Term Loan pursuant to the terms hereof.
The making of a Term Loan by an SPC hereunder shall utilize the Term Commitment
of the Granting Lender to the same extent, and as if, such Term Loan were made
by such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 10.06, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Term Loans and (ii) disclose on a confidential basis
any non-public information relating to its Term Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.
          (j) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.
          (k) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 3.01, (ii) any Lender delivers a notice
described in Section 3.02, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 3.04 or (iv) any Lender does not consent to a proposed
amendment, modification or waiver of this Agreement requested by the Borrower
which requires the consent of all of the Lenders to become effective (and which
is approved by at least the Required Lenders), the Borrower may, at its sole
expense and effort, (including with respect to the processing and recordation
fee referred to in Section 10.06(b)) upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all of its interests, rights and obligations under this
Agreement to an assignee reasonably acceptable to the Borrower, such acceptance
not to be unreasonably withheld or delayed, that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, and
(z) the Borrower or such assignee shall have paid to the affected Lender in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Term Loans of
such Lender, respectively, plus all Fees and other amounts accrued for the
account of such Lender hereunder (including any amounts under Section 3.01 and
Section 3.04); provided further that, if prior to any such transfer and
assignment, the circumstances or event that resulted in such Lender’s claim for
compensation under Section 3.01 or notice under Section 3.02 or the amounts paid
pursuant to Section 3.04, as the case may be, cease to cause such Lender to
suffer increased costs or
Terremark Worldwide, Inc. — Credit Agreement

91



--------------------------------------------------------------------------------



 



reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 3.02, or cease to result
in amounts being payable under Section 3.04, as the case may be (including as a
result of any action taken by such Lender pursuant to Section 3.06), or if such
Lender shall waive its right to claim further compensation under Section 3.01 in
respect of such circumstances or event or shall withdraw its notice under
Section 3.02 or shall waive its right to further payments under Section 3.04 in
respect of such circumstances or event, as the case may be, then such Lender
shall not thereafter be required to make any such transfer and assignment
hereunder. In connection with any such replacement, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption reflecting such replacement within five Business Days of the date
on which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assu mption. This
Section 10.06(k) shall supersede any provision of Section 2.10 to the contrary.
          10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information, except that Information may be disclosed (a) to its Affiliates
and to its Affiliates’ respective partners, directors, officers, employees,
agents, advisors, trustees and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it ; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case such Person agrees, to the extent permitted by applicable law or such
compulsory legal process, to use commercially reasonable efforts to inform the
Borrower thereof prior to such disclosure); (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any Secured Hedge
Agreement or the enforcement of rights hereunder or the defense of any claim,
suit, action or proceeding; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any permitted
assignee of or participant in, or any prospective permitted assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) is or becomes publicly available other than as a result of a
breach of this Section 10.07 or (ii) is or becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower; (i) to any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (j) (i) to an investor or prospective investor in securities issued
by an Approved Fund of any Lender that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by an Approved Fund of any Lender, (ii) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in securities issued by
an Approved Fund of any Lender in connection with the administration, servicing
and reporting on the assets serving as collateral for securities issued by such
Approved Fund, or (iii) to a nationally recognized rating agency that requires
access to information regarding the Loan Parties, the Term Loans and the Loan
Documents in connection with ratings issued in respect of securities issued by
an Approved Fund of any Lender (it being understood that, in the case of each of
(i), (ii) and (iii), prior to any such disclosure, such parties shall undertake
to preserve the confidentiality of any Information relating to the Loan Parties,
the Term Loans and the Loan Documents received by it from such Lender). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and non-confidential information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Term
Commitments, and the Term Loans. For the purposes
Terremark Worldwide, Inc. — Credit Agreement

92



--------------------------------------------------------------------------------



 



of this Section 10.07, “Information” means all information received from any
Loan Party relating to any Loan Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, any
party to this Agreement (and any employee, representative or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure, except that (a) tax treatment and tax structure shall not include the
identity of any existing or future party (or any affiliate of such party) to
this Agreement, and (b) no party shall disclose any information relating to such
tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by this Agreement is the
purported or claimed U.S. federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of such
transactions. Anything contained herein to the contrary notwithstanding, if the
Borrower shall have given notice to the Administrative Agent (whether before or
after the Closing Date) that any Person is unacceptable to the Borrower as a
Lender, the Administrative Agent shall be permitted to disclose the identity of
any such Person so designated by the Borrower to any Person.
          10.08 Right of Setoff. Upon (a) the occurrence and during the
continuance of an Event of Default under Section 8.01(a), (b) an exercise of
remedies under Section 8.02(b) or (c) amounts becoming due and payable pursuant
to the proviso to Section 8.02, each Lender and their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held (other than deposits in accounts that have been specifically
designated to such Lender as payroll accounts or trust accounts and that meet
the requirements for payroll accounts or trust accounts) and other obligations
(in whatever currency) at any time owing by such Lender or any such Affiliate to
or for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender their
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their Affiliates may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Term Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Terremark Worldwide, Inc. — Credit Agreement

93



--------------------------------------------------------------------------------



 



          10.10 Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of a Subsidiary Guarantor that owns such Collateral but excluding
Dispositions among Loan Parties) in accordance with the terms of the Loan
Documents, the security interest created in such item of Collateral under the
Collateral Documents shall be automatically released and the Collateral Agent
will, at the Borrower’s expense, execute and deliver to such Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents in accordance with the terms of the Loan Documents and,
if applicable, the release of such Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty. Upon the payment in full of all Obligations
(including all obligations under any Secured Hedge Agreements), the Agents shall
take such action as may be reasonably required by the Borrower, at the expense
of the Borrower, to release the Liens created by the Loan Documents.
          10.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, together with the provisions of the letter agreement dated
June 11, 2007 between the Borrower, the Arranger and Credit Suisse (as may be
amended from time to time, the “Commitment Letter”) that by the terms thereof
survive the execution of this Agreement, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. The Borrower agrees that it will execute and deliver such
amendments to the Loan Documents as shall be necessary to give effect to the
provisions of the Fee Letter and such surviving paragraphs of the Commitment
Letter. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
          10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Term Loan, and shall
continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
Terremark Worldwide, Inc. — Credit Agreement

94



--------------------------------------------------------------------------------



 



          10.13 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          10.14 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.
          10.15 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF (COLLECTIVELY, “NEW YORK COURTS”), IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY
JURISDICTION, except that each of the Loan Parties agrees that (i) it will not
bring any such action or proceeding in any court other than New York Courts (it
being acknowledged and agreed by the parties hereto that any other forum would
be inconvenient and inappropriate in view of the fact that more of the Lenders
who would be affected by any such action or proceeding have contacts with the
State of New York than any other jurisdiction), and (ii) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.
Terremark Worldwide, Inc. — Credit Agreement

95



--------------------------------------------------------------------------------



 



          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW
YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH LOAN PARTY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          10.16 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
          10.17 ENTIRE AGREEMENT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Intentionally Blank]
Terremark Worldwide, Inc. — Credit Agreement


96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            TERREMARK WORLDWIDE, INC., as Borrower
      By:   /s/ José A. Segrera        Name:   José A. Segrera        Title:  
Chief Financial Officer   

Terremark Worldwide, Inc. — Credit Agreement
Signature Page

S-1



--------------------------------------------------------------------------------



 



            CREDIT SUISSE,
Cayman Islands Branch,
as Administrative Agent and Collateral Agent
      By:   /s/ Robert Hetu        Name:   Robert Hetu        Title:   Managing
Director     

                  By:   /s/ Denise L. Alvarez         Name:   Denise L. Alvarez 
      Title:   Associate     

Terremark Worldwide, Inc. — Credit Agreement
Signature Page

S-2



--------------------------------------------------------------------------------



 



Initial Lenders

            CREDIT SUISSE,

Cayman Islands Branch, as Lender
      By:   /s/ Robert Hetu        Name:   Robert Hetu        Title:   Managing
Director     

                  By:   /s/ Denise L. Alvarez         Name:   Denise L. Alvarez 
      Title:   Associate     

Terremark Worldwide, Inc. — Credit Agreement
Signature Page

S-3



--------------------------------------------------------------------------------



 



            SPECIAL VALUE OPPORTUNITIES FUND, LLC
By: Tennenbaum Capital Partners, LLC
Is: Investment Manager
      By:   /s/ Howard Levkowitz         Name:   Howard Levkowitz       
Title:   Managing Partner     

            SPECIAL VALUE EXPANSION FUND, LLC

By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:   /s/ Howard Levkowitz         Name:   Howard Levkowitz       
Title:   Managing Partner     

            SPECIAL VALUE CONTINUATION PARTNERS, LP

By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:   /s/ Howard Levkowitz         Name:   Howard Levkowitz       
Title:   Managing Partner     

            TENNENBAUM OPPORTUNITIES PARTNERS V, LP

By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:   /s/ Howard Levkowitz         Name:   Howard Levkowitz       
Title:   Managing Partner     

Terremark Worldwide, Inc. — Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



SCHEDULE 1.01
ADDITIONAL TERMS OF QUALIFIED CONVERTIBLE DEBT
     Obligations under such debt shall be unsecured and subordinated in right of
payment to the prior payment in full in cash of all Obligations and all
“Obligations” under the Second Lien Credit Agreement, including any Obligations
or “Obligations” under the Second Lien Credit Agreement incurred, created,
assumed or guaranteed after the date hereof in accordance with the terms of the
Loan Documents or the Second Lien Loan Documents. Such debt shall not be
guaranteed by any Subsidiary of the Borrower or any other Person. Such debt
shall not permit or require a maturity date or scheduled amortization payments
or prepayments of principal, sinking fund or similar principal payments prior to
the date that is six months after the Second Lien Maturity Date. The terms of
such subordination as well as the covenants, defaults, remedy provisions,
insolvency rights and provisions relating to mandatory prepayment, repurchase,
redemption or offers to purchase shall not be less favorable to the Lenders and
the other Secured Parties than such comparable provisions customarily contained
in non-investment grade convertible debt securities.
Terremark Worldwide, Inc. — Credit Agreement
Signature Page

S-5